--------------------------------------------------------------------------------

Exhibit 10.1


Portions of this exhibit indicated by bracketed asterisks have been omitted
because they are not material and would likely cause competitive harm to Rexahn
Pharmaceuticals, Inc. if publicly disclosed.
 
CONFIDENTIAL
Execution Copy
 
COLLABORATION AND LICENSE AGREEMENT
 
BETWEEN
 
BIOSENSE GLOBAL LLC
 
AND
 
REXAHN PHARMACEUTICALS, INC.
 
February 25, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
ARTICLE 1. DEFINITIONS
1
ARTICLE 2. DEVELOPMENT COLLABORATION
11
 
2.1
Overview
11
 
2.2
Collaboration Period
11
 
2.3
Development Plan
11
 
2.4
Diligence Obligations
12
 
2.5
Mutual Grant of Rights
12
 
2.6
RX-3117 Clinical Supply
12
 
2.7
Costs of Development
13
 
2.8
Standard; Efforts; Compliance
13
 
2.9
Filing and Ownership of Regulatory Filings
14
 
2.10
Safety Data Exchange Agreement
14
 
2.11
Subcontracting
15
 
2.12
Records, Reports and Audits
15
 
2.13
Collaboration Intellectual Property (New IP) Ownership
16
ARTICLE 3. GOVERNANCE
17
 
3.1
Joint Steering Committee
17
 
3.2
Alliance Managers
19

 
3.3
No Authority to Amend
19
ARTICLE 4. GRANT OF RIGHTS
19  
4.1
Exclusivity
19  
4.2
Licenses to Biosense
19
 
4.3
Sublicenses
19
 
4.4
Additional Collaboration Activities; Additional Indications.
20
 
4.5
Rights to Rexahn
23
 
4.6
Reservation of Rights; No Implied Rights
23
ARTICLE 5. DEVELOPMENT AND COMMERCIALIZATION ACTIVITIES
23
 
5.1
Biosense Development and Commercialization
23
 
5.2
Diligence Obligations
24  
5.3
Regulatory
24

 
5.4
Licensed Product Supply
24
 
5.5
Reporting
25
ARTICLE 6. FINANCIAL PROVISIONS
25
 
6.1
License Fee
25
 
6.2
Licensed Product Development Milestone Events
26
 
6.3
Sales-Related Milestone Events
26
 
6.4
Payment of Milestones
27
 
6.5
Royalties
27
 
6.6
Reports; Royalty Payments
28
 
6.7
Method of Payments
28



i

--------------------------------------------------------------------------------

 
6.8
Withholding Taxes
28
 
6.9
Audit
29  
6.10
Currency
29  
6.11
Interest on Late Payment
29
ARTICLE 7. PATENT ENFORCEMENT AND DEFENSE
30  
7.1
Prosecution, Maintenance and Enforcement of Patents
30  
7.2
Cooperation
30
 
7.3
Third Party Infringement of Licensed IP
30  
7.4
Defense of Claims Brought by Third Parties
31
ARTICLE 8. CONFIDENTIALITY
32  
8.1
General
32  
8.2
Notice of Potential Disclosure
32  
8.3
Remedies
33  
8.4
Rexahn Information
33  
8.5
Use of Confidential Information
33
 
8.6
Limited Use
33
 
8.7
Copies
33
 
8.8
Protection of Confidential Information
33
 
8.9
Representatives
34
 
8.10
Survival of Obligations
34  
8.11
Return of Confidential Information
34
 
8.12
Press Releases and Other Disclosures to Third Parties
34

ARTICLE 9. PUBLICATIONS/COMMUNICATIONS
35

 
9.1
General
35
 
9.2
Authorship
35
ARTICLE 10. REPRESENTATIONS AND WARRANTIES
36
 
10.1
Representations and Warranties of Both Parties
36
 
10.2
Representations and Warranties of Rexahn
36
 
10.3
Mutual Covenants
37
 
10.4
Disclaimer
38
 
10.5
LIMITATION OF LIABILITY
38

ARTICLE 11. INDEMNIFICATION
39
 
11.1
Indemnification by Biosense
39  
11.2
Indemnification by Rexahn
39
 
11.3
Procedure
40
ARTICLE 12. TERM AND TERMINATION
40

 
12.1
Term; Expiration
40
 
12.2
Termination for Cause
41
 
12.3
Termination for Insolvency
41  
12.4
Termination for Safety Issue
42
 
12.5
Termination for Trial Failure
42
 
12.6
Effects of Termination
42
 
12.7
Accrued Rights; Surviving Provisions of this Agreement
44
ARTICLE 13. MISCELLANEOUS
44
 
13.1
Dispute Resolution
44



ii

--------------------------------------------------------------------------------

 
13.2
Arbitration Request
44
 
13.3
Governing Law
46
 
13.4
Assignment
46
 
13.5
Performance Warranty
46
 
13.6
Force Majeure
46
 
13.7
Notices
46
 
13.8
Waiver
47
 
13.9
Severability
47
 
13.10
Independent Contractors
47
 
13.11
Headings; Interpretation
47
 
13.12
Further Actions
48
 
13.13
Construction of Agreement
48
 
13.14
Counterparts
48
 
13.15
Entire Agreement
48



iii

--------------------------------------------------------------------------------

COLLABORATION AND LICENSE AGREEMENT


This COLLABORATION AND LICENSE AGREEMENT (this “Agreement”) dated as of this
25th day of February, 2019 (the “Effective Date”), is made by and between
BIOSENSE GLOBAL LLC, a New Jersey limited liability company having a place of
business located at 1 Meadowlands Plaza, Suite 800, East Rutherford, NJ 07073
(“Biosense”), and REXAHN PHARMACEUTICALS, INC., a Delaware corporation having a
place of business located at 15245 Shady Grove Road, Suite 455, Rockville, MD
20850 (“Rexahn”). Biosense and Rexahn are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
 
INTRODUCTION


WHEREAS, Rexahn is developing RX-3117 (as defined below) as, among other things,
a treatment for metastatic pancreatic cancer (the “Lead Indication”); and
 
WHEREAS, Biosense desires to exclusively license from Rexahn certain
intellectual property rights, and to develop, manufacture, use and distribute
Licensed Products in the Licensed Field in the Territory (as such terms are
defined below), and Rexahn desires to grant this exclusive license to Biosense,
in accordance with the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
 
ARTICLE 1.
DEFINITIONS
 
As used in this Agreement, the following terms shall have the meanings set forth
in this ARTICLE 1:
 
1.1          “AAA” has the meaning assigned to such term in Section 13.2.3.
 
1.2          “Action” has the meaning assigned to such term in Section 7.3.2.
 
1.3          “Additional Collaboration” has the meaning assigned to such term in
Section 4.4.2(a)(i).
 
1.4          “Additional Indication” means the prevention or treatment of a
human disease in the Option Field other than the Lead Indication.
 
1.5          “Additional Indication Option” has the meaning assigned to such
term in Section 4.4.2.
 
1.6          “Affiliate” means any Person which directly or indirectly through
one (1) or more intermediaries controls, is controlled by or is under common
control with a Party. A Person shall be deemed to “control” another Person if it
(a) owns, directly or indirectly, beneficially or legally, at least fifty
percent (50%) of the outstanding voting securities or capital stock (or such
lesser percentage which is the maximum allowed to be owned by a Person in a
particular jurisdiction) of such other Person, or has other comparable ownership
interest with respect to any Person other than a corporation; or (b) has the
power, whether pursuant to contract, ownership of securities or otherwise, to
direct the management and policies of the Person.
 
1

--------------------------------------------------------------------------------

1.7          “Agreement” shall mean this collaboration and license agreement, as
defined in the first paragraph above, as may be amended or supplemented from
time to time.
 
1.8          “Alliance Manager” has the meaning assigned to such term in
Section 3.2.
 
1.9          “Annual Net Sales” means total Net Sales of a Licensed Product in a
particular Calendar Year.
 
1.10       “Anti-Corruption Laws” shall mean all applicable laws, regulations,
orders, judicial decisions, conventions and international financial institution
rules regarding corruption, bribery, ethical business conduct, money laundering,
political contributions, gifts and gratuities, or lawful expenses to public
officials and private persons, agency relationships, commissions, lobbying,
books and records and financial controls, including the FCPA, the UK Bribery Act
and Applicable PRC Laws relating to the prevention or punishment of acts of
bribery or corruption.
 
1.11        “API” has the meaning assigned to such term in Section 5.4.1.
 
1.12       “Applicable Accounting Standards” means International Financial
Reporting Standards (IFRS), Generally Accepted Accounting Principles (GAAP), as
applicable to a Party, consistently applied.
 
1.13       “Applicable Laws” means, with respect to any jurisdiction,
individually and collectively, any federal, state, local, national and
supra-national laws, treaties, statutes, ordinances, rules and regulations,
including those generated by the agencies or instrumentalities of such
jurisdiction, including securities listing organizations, that are in effect
from time to time during the Term and applicable to a particular activity
hereunder.
 
1.14       “Applicable PRC Laws” means any (including local or national level)
laws, regulations, administrative regulations, rules, circulars, and other
legislative, executive or judicial explanations or normative documents of any
competent authority of the PRC which are publicly promulgated and available and
in force for the time being.
 
1.15        “Arbitration Request” has the meaning assigned to such term in
Section 13.2.
 
1.16        “Bankruptcy Code” has the meaning assigned to such term in
Section 12.3.
 
1.17        “Biosense” has the meaning assigned to such term in the first
paragraph of this Agreement.
 
1.18       “Biosense Know-How” means any Know-How that is Controlled by Biosense
or its Affiliates whether prior to the Effective Date or after the Effective
Date during the Term, or that is discovered, invented or created solely by or on
behalf of Biosense as a result of the performance of obligations under this
Agreement.

2

--------------------------------------------------------------------------------

1.19       “Biosense Patents” means any Patents that are Controlled by Biosense
or its Affiliates whether prior to the Effective Date or after the Effective
Date during the Term.
 
1.20       “Breaching Party” has the meaning assigned to such term in
Section 12.2.1.
 
1.21       “Bulk Product” has the meaning assigned to such term in
Section 5.4.1.
 
1.22       “Business Day” means a day other than Saturday or Sunday on which
banking institutions in New York, New York, United States and Beijing, China are
open for business.
 
1.23       “Calendar Quarter” means a period of three (3) consecutive months
ending on the last day of March, June, September, or December, respectively.
 
1.24       “Calendar Year” means a period of twelve (12) consecutive months
beginning on January 1 and ending on December 31.
 
1.25       “China” or “PRC” means the People’s Republic of China, excluding, for
the purposes of this Agreement, Hong Kong, Macau and Taiwan.
 
1.26       “Claims” has the meaning assigned to such term in Section 11.1.
 
1.27       “Clinical Trial” means any Phase 1 Clinical Trial, Phase 2 Clinical
Trial, or Phase 3 Clinical Trial with RX-3117, as the context requires.
 
1.28       “Collaboration” has the meaning set forth in Section 2.1.
 
1.29       “Collaboration Period” has the meaning assigned to such term in
Section 2.2.
 
1.30       “Commercial Supply Agreement” has the meaning assigned to such term
in Section 5.4.1.
 
1.31      “Commercially Reasonable Efforts” means, with respect to the efforts
to be expended by a Party with respect to any action or objective under this
Agreement, such efforts that are consistent with the efforts and resources
normally used by a similarly situated pharmaceutical company in pursuing the
research, development and commercialization of a similar pharmaceutical product
of similar market potential at a similar stage in its development or product
life.
 
1.32       “Confidential Information” has the meaning assigned to such term in
Section 8.1.
 
1.33      “Control,” “Controls” or “Controlled” means, when referring to any
type of intellectual property (including materials and Know-How), possession by
a Party of the ability to grant the licenses or sublicenses as provided herein
without violating the terms of any agreement or other arrangement with any Third
Party that exists at the time such Party would be granting to the other Party
such license or sublicense. A Party shall be deemed to Control certain specified
Patents or Know-How to the extent of its individual or joint interest therein,
as applicable.
 
3

--------------------------------------------------------------------------------

1.34       “Data Notice” has the meaning assigned to such term in Section
4.4.4(a).
 
1.35       “Development Plan” has the meaning set forth in Section 2.3.1.
 
1.36       “Direct Costs” means all costs directly associated with supporting
clinical trial sites in China for the conduct of a global Registration Enabling
Clinical Trial for RX-3117 for the Lead Indication, including all third party
payments, supplies including clinical drug supplies, contract research
organization costs, payments for patient enrollment, procedures and sample
collection.  For clarity, Direct Costs shall include all costs directly
associated with clinical trial sites in China that were selected by Biosense
even if such clinical trial sites do not end up participating in the
Registration Enabling Clinical Trial for RX-3117 for the Lead Indication.
 
1.37       “Disclosing Party” has the meaning assigned to such term in
Section 8.1.
 
1.38       “Dollars” or “$” means the legal tender of the U.S.
 
1.39       “Effective Date” has the meaning assigned to such term in the first
paragraph of this Agreement.
 
1.40       “Exclusive License” has the meaning assigned to such term in
Section 4.2.2.
 
1.41       “Executive Officers” has the meaning assigned to such term in
Section 3.1.4.
 
1.42       “Expanded License” has the meaning assigned to such term in
Section 4.4.2.
 
1.43       “FCPA” shall mean the U.S. Foreign Corrupt Practices Act of 1977, 15
U.S.C. §§ 78dd-1, et seq., as amended.
 
1.44       “FDA” means the U.S. Food and Drug Administration, or any successor
entity thereto.
 
1.45       “First Commercial Sale” means, with respect to any Licensed Product,
the first sale for which revenue has been recognized by Biosense or its
Affiliate or Sublicensee for use or consumption by the general public of such
Licensed Product in any country in the Territory after all required Regulatory
Approvals have been granted in such country.
 
1.46       “Force Majeure” has the meaning assigned to such term in Section
13.6.
 
1.47       “Generic Competition” with respect to a Licensed Product, on a
country-by-country and region-by-region basis, shall exist if [***].  For
clarity, a Generic Product marketed or sold by or on behalf of Biosense or its
Affiliates or Sublicensees shall not qualify as a Generic Product for purposes
of determining whether Generic Competition exists.
 
4

--------------------------------------------------------------------------------

1.48       “Generic Product” means a product approved in the U.S. under an
Abbreviated New Drug Application, or ANDA, or any non-U.S. equivalent filing,
with the Licensed Product as the reference product, that is “therapeutically
equivalent” as evidenced by the assignment of an ‘A’ level therapeutic
equivalence rating by the FDA, or any non-U.S. equivalent rating, such that the
product is therapeutically equivalent to the Licensed Product, or otherwise is
generally substitutable by the pharmacist for the Licensed Product when filling
a prescription written for the Licensed Product without having to seek
authorization to do so from the physician writing such prescription.
 
1.49       “GLP” means current Good Laboratory Practices as defined in Part 58
of Title 21 of the U.S. Code of Federal Regulations, as may be amended from time
to time, or any successor thereto and foreign equivalents thereof, including,
where referring to activities in China, such practices as may be otherwise
required by the SAMR, including under the Quality Administrative Standard for
Drug Manufacturing as well as any requirements issued pursuant to the Regulation
of Drug Manufacturing Administrative Procedures issued by the SAMR (as
applicable).
 
1.50      “GMP” means current Good Manufacturing Practices as defined in Parts
210 and 211 of Title 21 of the U.S. Code of Federal Regulations, as may be
amended from time to time, or any successor thereto and foreign equivalents
thereof, including, where referring to activities in China, the Guidelines on
Good Manufacturing Practices specific to Advanced Therapy Medicinal Products, or
such practices as may be as otherwise required by the SAMR, including under the
Quality Administrative Standard for Drug Manufacturing as well as any
requirements issued pursuant to the Regulation of Drug Manufacturing
Administrative Procedures issued by the SAMR.
 
1.51      “Government Authority” means any one or more transnational, domestic
or foreign federal, state or local, governmental authority, department, court,
agency or official, including any political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled by any of the foregoing.
 
1.52       “Hong Kong” means the Hong Kong Special Administrative Region of the
People’s Republic of China.
 
1.53       “Improvements” means any discovery, development, update, enhancement,
modification, adaptation, variation or revision, whether patentable or not.
 
1.54       “IND” means any investigational new drug application filed with the
FDA pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations
prior to beginning clinical trials in humans in the United States or any
comparable application filed with any Regulatory Authority outside of the United
States.
 
1.55       “Indemnitee” has the meaning assigned to such term in Section 11.3.
 
1.56        “Indirect Costs” means overall costs actually incurred by Rexahn and
its Affiliates to support the conduct of the global Registration Enabling
Clinical Trial for RX-3117 for the Lead Indication that are not included within
Direct Costs, including (a) data management and storage, electronic data capture
systems, statistical analyses and reporting, (b) internal scientific, medical,
technical or commercial personnel of Rexahn and its Affiliates (including
personnel and travel expenses), (c) fees and other amounts paid to Third Party
service providers in support of such Registration Enabling Clinical Trial, and
(d) other out-of-pocket expenses.
 
5

--------------------------------------------------------------------------------

1.57       “Infringement” has the meaning assigned to such term in Section
7.3.1.
 
1.58        “Initial Study” means a Phase 2 Clinical Trial of RX-3117 for the
treatment of the Initial Study Indications to be conducted by or on behalf of
Biosense and its Affiliates in China, as further described in the Development
Plan.
 
1.59       “Initial Study Indications” has the meaning set forth in Section
2.3.1.
 
1.60       “Interest Negotiation Period” has the meaning assigned to such term
in Section 4.4.3(c).
 
1.61       “Interest Notice” has the meaning assigned to such term in
Section 4.4.3(a).
 
1.62       “Joint Steering Committee” or “JSC” has the meaning assigned to such
term in Section 3.1.
 
1.63       “Know-How” means all tangible and intangible: (a) information,
techniques, technology, practices, trade secrets, inventions (whether patentable
or not), methods, knowledge, know-how, skill, experience, data, results
(including assay development, compound screening, chemical, pharmacological,
toxicological and clinical data and results), analytical and quality control
data, results or descriptions, software and algorithms, reports and study
reports; and (b) compositions of matter, cells, cell lines, assays, animal
models and physical, biological or chemical material.
 
1.64       “Lead Indication” has the meaning assigned to it in recitals.
 
1.65       “Lead Indication Collaboration” has the meaning set forth in Section
4.4.1(c).
 
1.66       “Lead Indication Notice” has the meaning set forth in Section
4.4.1(a).
 
1.67       “License Fee” has the meaning assigned to such term in Section 6.1.
 
1.68       “License Term” has the meaning assigned to it in Section 4.2.2.
 
1.69       “Licensed Field” means the prevention or treatment of the Lead
Indication in humans.
 
1.70      “Licensed IP” means the Rexahn Background IP, any New IP owned solely
or jointly by Rexahn or its Affiliates and any Improvements to the Rexahn
Background IP Controlled by Rexahn or its Affiliates, in each case that are
necessary for making, selling or using Licensed Product in the Licensed Field in
the Territory.
 
1.71       “Licensed Product” means any pharmaceutical product containing
RX-3117 as a single agent.
 
6

--------------------------------------------------------------------------------

1.72       “Losses” has the meaning assigned to such term in Section 11.1.
 
1.73       “Macau” means the Macau Special Administrative Region of the People’s
Republic of China.
 
1.74      “Manufacturing Cost” means a supplier’s reasonable and necessary
internal and Third Party costs incurred in manufacturing or acquisition of
product or a component thereof, determined in accordance with such supplier’s
standard cost accounting policies that are in accordance with Applicable
Accounting Standards and consistently applied across such supplier’s
manufacturing network to other products that such supplier manufactures or
acquires and shall not include inter-company profits among such supplier and its
Affiliates.
 
1.75      “NDA” means a New Drug Application filed with the FDA to obtain
approval for commercial sale or use of a Licensed Product as a pharmaceutical or
medicinal product in any formulation or dosage form (excluding any pricing and
reimbursement approvals) or any comparable application filed with any Regulatory
Authority outside of the United States.
 
1.76       “Net Sales” means, with respect to any Licensed Product, the gross
invoiced sales price of such Licensed Product sold by Biosense, its Affiliates
or Sublicensees (the “Selling Party”)[***] less [***].
 
1.77       “New IP” means Patents and Know-How developed, conceived or generated
pursuant to the Collaboration after the Effective Date, by or on behalf of
either Party or its Affiliates, or by or on behalf of both Parties or their
Affiliates jointly.
 
1.78       “Non-breaching Party” has the meaning assigned to such term in
Section 12.2.1.
 
1.79       “Notice of Exercise” has the meaning assigned to such term in
Section 4.4.2(a)(ii).
 
1.80       “Option Field” means oncology.
 
1.81       “Option Negotiation Period” has the meaning assigned to such term in
Section 4.4.2(a)(iii).
 
1.82       “Option Notice” has the meaning assigned to such term in
Section 4.4.2(a)(i).
 
1.83       “Party” or “Parties” has the meaning assigned to such term in the
first paragraph of this Agreement.
 
1.84     “Patent” means (a) all patents and patent applications in any country
or supranational jurisdiction in the Territory, and (b) any substitutions,
divisions, continuations, continuations-in-part, provisional applications,
reissues, renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of any such patents or patent
applications.
 
1.85       “Payment Date” has the meaning assigned to such term in Section 6.1.
 
7

--------------------------------------------------------------------------------

1.86       “Payment Due Date” has the meaning assigned to such term in Section
6.1.
 
1.87       “Person” means any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, governmental authority or agency, or any other entity not
specifically listed herein.
 
1.88       “Pharmacovigilance Agreement” has the meaning assigned to such term
in Section 2.10.
 
1.89       “Phase 1 Clinical Trial” means a human clinical trial of a compound
or product, the principal purpose of which is a determination of safety over a
range of doses, as more fully defined in 21 C.F.R. §312.21(a), or its successor
regulation, or the equivalent in any foreign country or region.
 
1.90       “Phase 2 Clinical Trial” means a human clinical trial of a compound
or product for an indication, the principal purpose of which is a determination
of safety and efficacy for such indication in a target patient population over a
range of doses, as more fully defined in 21 C.F.R. §312.21(b), or its successor
regulation, or the equivalent in any foreign country or region.
 
1.91      “Phase 3 Clinical Trial” means a human clinical trial of a compound or
product for an indication on a sufficient number of subjects that is designed to
establish that the compound or product is safe and efficacious for its intended
use, and to determine warnings, precautions, and adverse reactions that are
associated with the compound or product in the dosage range to be prescribed,
and to support Regulatory Approval of the compound or product for such
indication, as more fully defined in 21 C.F.R. §312.21(c), or its successor
regulation, or the equivalent in any foreign country or region.
 
1.92       “Protocol” means a protocol for a Clinical Trial that is mutually
prepared and agreed to by the Parties and is submitted to a Regulatory Authority
for review and, as applicable, approval or clearance.
 
1.93       “Receiving Party” has the meaning assigned to such term in
Section 8.1.
 
1.94       “Registration Enabling Clinical Trial” means (a) a human clinical
trial of a product that would satisfy the requirements of U.S. 21 C.F.R. Part
312.21(c), as amended, and is intended to (i) establish that the product is safe
and efficacious for its intended use, (ii) define contraindications, warnings,
precautions and adverse reactions that are associated with the product in the
dosage range to be prescribed, and (iii) support Regulatory Approval for such
product without the need to conduct additional clinical trials, or (b) a similar
clinical study prescribed by the relevant Regulatory Authorities in a country or
region other than the United States.
 
1.95       “Regulatory Approval” means all approvals, licenses, permits,
registrations, record filings, qualifications, or authorizations of any
Government Authority (including any Regulatory Authority) that are necessary for
the manufacture, use, storage, import, transport and/or sale of a particular
Licensed Product in the applicable country or region, but not including
approvals related to pricing or reimbursement.
 
8

--------------------------------------------------------------------------------

1.96       “Regulatory Authority” means the FDA, and any health regulatory
authority in any country or region in the Territory that is a counterpart to the
FDA and holds responsibility for granting regulatory marketing approval for a
Licensed Product in such country or region, and any successor(s) thereto.
 
1.97       “Reimbursement Rate” means [***].
 
1.98       “Relevant Indication” has the meaning set forth in Section 12.5.
 
1.99       “Reports” has the meaning assigned to such term in Section 2.12.2.
 
1.100     “Representatives” has the meaning assigned to such term in Section
8.1.
 
1.101     “Research Records” has the meaning assigned to such term in Section
2.12.1.
 
1.102     “Response Notice” has the meaning assigned to such term in
Section 4.4.3(b).
 
1.103     “Rexahn” has the meaning assigned to such term in the first paragraph
of this Agreement.
 
1.104     “Rexahn Background IP” means, collectively, the Rexahn Patents, the
Rexahn Know-How and the Rexahn Materials, in each case, existing as of the
Effective Date.
 
1.105     “Rexahn Know-How” means any Know-How that is Controlled by Rexahn or
its Affiliates whether prior to the Effective Date or after the Effective Date
during the Term, to the extent relating to RX-3117 or the Licensed Products, or
that is discovered, invented or created solely by or on behalf of Rexahn as a
result of the performance of its obligations under this Agreement to the extent
used in connection with RX-3117 or the Licensed Products.
 
1.106     “Rexahn License” has the meaning assigned to such term in Section
4.4.4.
 
1.107     “Rexahn Materials” means (a) any materials that are Controlled by
Rexahn or its Affiliates that Biosense cannot obtain from a Third Party for
commercial use, and (b) any other materials that are provided by Rexahn to
Biosense pursuant to this Agreement (including any tangible embodiments of the
Rexahn Know-How and any materials that are made, conceived, reduced to practice
or otherwise developed by or on behalf of Rexahn pursuant to the Development
Plan), in each case to the extent solely relating to RX-3117 or the Licensed
Products.
 
1.108     “Rexahn Option” has the meaning assigned to such term in Section
4.4.4.
 
1.109     “Rexahn Patents” means any Patents that are Controlled by Rexahn or
its Affiliates whether prior to the Effective Date or after the Effective Date
during the Term, that claim or cover the making, having made, using, selling,
offering for sale or importation of RX-3117 or the Licensed Products.
 
1.110     “Royalty Term” has the meaning assigned to such term in Section 6.5.2.
 
9

--------------------------------------------------------------------------------

1.111      “RX-3117” means [***].
 
1.112     “Safety Issue” means, with respect to RX-3117, (a) a Regulatory
Authority or safety data review board for a clinical trial of RX-3117 has
required (i) termination or suspension of all clinical trials of RX-3117 in (1)
the U.S., or (2) the United Kingdom, Germany, France, Italy and Spain (or EU
centralized) (in each case, on a basis that is not limited to such country), or
(ii) the withdrawal of a Regulatory Approval of RX-3117 or a Licensed Product in
(1) the U.S., or (2) the United Kingdom, Germany, France, Italy and Spain (or EU
centralized) (in each case, on a basis that is not limited to such country), or
(b) a Party reasonably determines in good faith that the medical risk/benefit
balance of RX-3117 is so unfavorable that it would be incompatible with the
welfare of patients to develop or commercialize (or to continue to develop or
commercialize) RX-3117.
 
1.113      “SAMR” means the State Administration of Market Regulation or its
competent local branches, the Administrations of Market Regulation, as the
context may require.
 
1.114      “Subcontractor” means a Third Party that a Party has engaged to
perform services in connection with such Party fulfilling its obligations and
exercising its rights under and pursuant to this Agreement.
 
1.115      “Sublicensee” means, with respect to a particular Licensed Product, a
Third Party to whom Biosense or Rexahn, as applicable, has granted a sublicense
or license under the Rexahn Background IP, Licensed IP, New IP and Improvements
thereto, as the case may be.
 
1.116      “Technical Assistance” has the meaning assigned to such term in
Section 5.4.2.
 
1.117      “Technology Transfer” has the meaning assigned to such term in
Section 5.4.2.
 
1.118      “Term” has the meaning assigned to such term in Section 12.1.
 
1.119      “Territory” means the Republic of Singapore, China, Hong Kong, Macau
and Taiwan.
 
1.120     “Third Party” means any Person other than Rexahn or Biosense or an
Affiliate of Rexahn or Biosense.
 
1.121     “United States” or “U.S.” means the United States of America,
including its territories and possessions.
 
1.122     “Valid Claim” means (a) an issued claim within a Patent included in
the Licensed IP, in each case that has not expired or been revoked, held invalid
or unenforceable by a patent office, court or other governmental agency of
competent jurisdiction or (b) a claim within a patent application included in
the Licensed IP that has not been revoked, cancelled, withdrawn, held invalid,
abandoned or otherwise expressly disclaimed during prosecution and that has not
been pending for more than [***] years from its first priority filing date (each
an “Invalidating Event”). A claim shall cease to be a Valid Claim, and shall
thereafter be disregarded for the purposes of calculation of royalties
immediately upon occurrence of an Invalidating Event; provided, that it shall
resume its status as a Valid Claim beginning immediately upon the reversal of
any such Invalidating Event.
 
10

--------------------------------------------------------------------------------

ARTICLE 2.

DEVELOPMENT COLLABORATION
 
2.1         Overview. Subject to this ARTICLE 2, the Parties desire to
collaborate to conduct certain development activities with respect to RX-3117 in
the Territory (the “Collaboration”). As of the Effective Date, the scope of the
Collaboration is limited to the Initial Study but may be expanded in accordance
with Section 4.4.
 
2.2          Collaboration Period.  The term of the Collaboration shall commence
on the Effective Date and, unless terminated earlier under ARTICLE 12, shall
expire upon the completion of all development activities under the Development
Plan (the “Collaboration Period”).
 
2.3          Development Plan.
 
2.3.1      Initial Development Plan.  Within [***] months of the Effective Date,
the Parties shall agree to the terms of an initial development plan that
outlines the activities to be conducted by Biosense with respect to the Initial
Study, including the Protocol for the Initial Study, and any support and
assistance to be provided by Rexahn with respect thereof (as such development
plan may be updated in accordance with Section 2.3.2, the “Development Plan”).
The initial Development Plan shall also specify up to three (3) Additional
Indications that will be the subject of the Initial Study (such specified
Additional Indications, the “Initial Study Indications”).  The Development Plan
shall be updated on an annual basis and amended from time to time in accordance
with Section 2.3.2. Without limiting the foregoing or the matters set forth in
the Development Plan, it is the intent of the Parties that Rexahn will have sole
responsibility for the activities related to preclinical and clinical
development of RX-3117 outside the Territory for all indications, and Biosense
will have sole responsibility, in collaboration with Rexahn, for (a) conducting
the Initial Study, and (b) preclinical and clinical development of RX-3117 in
the Territory in the Licensed Field. For the sake of clarity, costs related to
the Collaboration are covered in Section 2.7 below.
 
2.3.2      Development Plan Updates and Amendments. At least [***] calendar days
before each anniversary of the Effective Date, the Parties shall cooperate in
good faith to submit an updated version of the Development Plan in writing to
the JSC.  Additionally, if the Parties agree to engage in the Lead Indication
Collaboration or collaborate on the development of RX-3117 for one or more
Additional Indications in accordance with Section 4.4, the Parties shall
cooperate in good faith to submit an updated version of the Development Plan in
writing to the JSC.  The JSC shall review and approve the updated Development
Plan in accordance with ARTICLE 3.  At any time during the Collaboration Period,
either Party may submit proposed amendments to the Development Plan in writing
to the JSC for review and approval.
 
11

--------------------------------------------------------------------------------

2.4          Diligence Obligations.
 
2.4.1      Rexahn Activities.  Rexahn shall use Commercially Reasonable Efforts
to (a) either by itself or in collaboration with its Affiliates or Third Parties
and, where applicable, pursuant to the Development Plan, perform its obligations
under the Collaboration, and (b) collaborate with Biosense in connection with
Biosense’s performance of Biosense’s obligations under the Collaboration.
 
2.4.2      Biosense Activities.  Biosense shall use Commercially Reasonable
Efforts to (a) either by itself or in collaboration with its Affiliates or Third
Parties and, where applicable, pursuant to the Development Plan, perform its
obligations under the Collaboration, and (b) collaborate with Rexahn in
connection with Rexahn’s performance of Rexahn’s obligations under the
Collaboration.
 
2.5          Mutual Grant of Rights.
 
2.5.1     By Biosense.  Biosense hereby grants to Rexahn the non-exclusive right
and license, with the right to grant sublicenses (including through multiple
tiers of Sublicensees), under any New IP owned solely or jointly by Biosense or
its Affiliates and any Improvements to the Rexahn Background IP owned solely or
jointly by Biosense or its Affiliates, in each case solely to the extent
necessary for Rexahn to fulfill its obligations under the Collaboration as
provided for in this Agreement.
 
2.5.2      By Rexahn.  Rexahn hereby grants to Biosense the non-exclusive right
and license, with the right to grant sublicenses (including through multiple
tiers of Sublicensees), under any New IP owned solely or jointly by Rexahn or
its Affiliates and any Improvements to the Rexahn Background IP owned solely or
jointly by Rexahn or its Affiliates, in each case solely to the extent necessary
for Biosense to fulfill its obligations under the Collaboration as provided for
in this Agreement.
 
2.6         RX-3117 Clinical Supply.  Following receipt of an IND from a
Regulatory Authority in China to conduct the Initial Study, Rexahn will provide
to Biosense a sufficient supply of RX-3117 necessary to enable Biosense to
conduct the Initial Study under the terms and conditions of a quality agreement
to be entered into prior to the start of clinical development activities in
China by Biosense.  Rexahn shall provide such supply of RX-3117 at Rexahn’s sole
cost and expense for the number of subjects to be enrolled in the Initial Study
as described in the Protocol for the Initial Study that has been agreed by the
Parties, and Biosense shall reimburse Rexahn [***] for any additional supply of
RX-3117 necessary to enable Biosense to conduct the Initial Study.  If the
Development Plan is amended to include additional development activities in the
Territory other than the Initial Study, then Rexahn will provide to Biosense a
sufficient supply of RX-3117 necessary to enable Biosense to conduct such
activities and Biosense shall reimburse Rexahn [***] for such supply.  The
Development Plan shall include a mutually agreed forecast for the quantities of
RX-3117 to be provided by Rexahn hereunder.
 
12

--------------------------------------------------------------------------------

2.7          Costs of Development.
 
2.7.1      Initial Study. Biosense shall be responsible for, or reimburse Rexahn
for, as applicable, all costs of conducting the Initial Study other than the
costs and expenses associated with the supply of RX-3117, which costs and
expenses shall be allocated between the Parties in accordance with Section 2.6.
 
2.7.2      Additional Development Activities.  If the Development Plan is
amended to include additional development activities in the Territory other than
the Initial Study, the Parties shall agree in writing on the allocation of costs
and expenses with respect thereto.  For clarity, neither Party shall be
obligated to perform additional activities under an amended Development Plan
unless and until the Parties have agreed in writing on the allocation of such
costs and expenses.  Notwithstanding the foregoing, Section 4.4.1 sets forth the
Parties’ agreement on the allocation of costs and expenses with respect to a
global Registration Enabling Clinical Trial for RX-3117 for the Lead Indication
and no further written agreement with respect thereto shall be required.
 
2.7.3      Reimbursement for Collaboration Expenses. Except as otherwise
specified in this Agreement, with respect to costs for which Biosense is
responsible under this Section 2.7, Rexahn will submit to Biosense no later than
[***] days after the end of each Calendar Quarter an invoice setting forth the
costs incurred by Rexahn during such preceding Calendar Quarter.  Biosense will
reimburse Rexahn for such costs within [***] days of its receipt of such invoice
in accordance with the payment methods set forth in Section 6.7.
 
2.8          Standard; Efforts; Compliance.
 
2.8.1       Development Plan. During the Collaboration Period, each Party shall
use Commercially Reasonable Efforts to expeditiously conduct its respective
activities under the Development Plan.
 
2.8.2      Compliance. Each Party shall ensure that their respective employees
conduct their respective Collaboration activities:
 
(a)          in accordance with this Agreement and the Development Plan;
 
(b)          in accordance with those policies, standards, procedures,
conventions and techniques generally recognized in the pharmaceutical industry
as the acceptable professional standard, including generally acceptable
standards of quality for work performed in the scientific community, including,
where necessary to comply with such standards, by dating laboratory records and
including in such records sufficient detail to permit another employee working
to such standards to reproduce the work described;
 
(c)          in accordance with appropriate biosafety and containment
conditions;
 
(d)          in compliance with Applicable Laws on animal care;


13

--------------------------------------------------------------------------------

(e)          in compliance with the guidelines established from time to time by
any competent ethical review committee for experimentation with animals and, if
applicable, human subjects and biological materials or, if there is no such
committee, in accordance with the approval of an established ethical review
committee of a Third Party institution reasonably acceptable to both Parties;
and
 
(f)           in accordance with all Applicable Laws and, to the extent
applicable, all other requirements of GMP, GLP and current good clinical
practice, as may be amended from time to time.
 
2.8.3      Data Integrity. Each of the Parties acknowledges the importance of
ensuring that the activities conducted under the Development Plan are undertaken
in accordance with the following good data management practices, and shall use
Commercially Reasonable Efforts to ensure the following:
 
(a)          data are being generated using sound scientific techniques and
processes;
 
(b)          data are being accurately and reasonably contemporaneously recorded
in accordance with good scientific practices by personnel conducting research or
development hereunder;
 
(c)          data are being analyzed appropriately without bias in accordance
with good scientific practices; and
 
(d)          data and results are being stored securely and can be easily
retrieved.
 
2.9         Filing and Ownership of Regulatory Filings. Rexahn shall have the
sole right to prepare, own and maintain all regulatory filings made with
Regulatory Authorities outside the Territory in connection with RX-3117,
including all INDs and any foreign equivalents thereto not filed in China or
other countries or regions within the Territory.  Biosense shall have the sole
right to prepare, own and maintain all regulatory filings made with Regulatory
Authorities in the Territory in connection with (a) the Initial Study, (b)
RX-3117 for the Lead Indication, and (c) RX-3117 for any Additional
Indication(s) that is the subject of an Expanded License, including all INDs and
any foreign equivalents thereto filed in China or other countries within the
Territory. As reasonably requested by either Party from time to time during the
Collaboration Period, the other Party shall promptly provide assistance to the
requesting Party with its filings and other interactions with Regulatory
Authorities.
 
2.10       Safety Data Exchange Agreement. Within [***] days of the Effective
Date, but in any event prior to commencement of any clinical trials with RX-3117
in the Territory, the Parties will in good faith negotiate and finalize a
separate safety data exchange agreement (the “Pharmacovigilance Agreement”), the
terms of which shall set forth the obligations, procedures and timelines for
exchanging information (such as the occurrence of adverse events and serious
adverse events) observed in connection with RX-3117 in order to enable each
Party to comply with its safety reporting obligations to Regulatory Authorities
in its respective territory.  Prior to the execution of the Pharmacovigilance
Agreement, each Party shall promptly notify the other Party of any information
observed in connection with RX-3117 necessary to enable such Party to comply
with its safety reporting obligations to Regulatory Authorities in its
respective territory.  Rexahn shall maintain the global safety database for
RX-3117 and the Licensed Product, which shall include adverse events and other
information relating to the safety of RX-3117 and the Licensed Product.  Upon
reasonable advanced request by Biosense, Rexahn shall make the data maintained
in the global safety database accessible and available to Biosense in the form
in which such data is then-currently maintained by Rexahn.
 
14

--------------------------------------------------------------------------------

2.11        Subcontracting. Subject to the terms of this Agreement, each Party
shall have the right to engage Affiliates or Subcontractors to perform certain
of its obligations under the Development Plan during the Collaboration Period
consistent with the Development Plan and the terms of this Agreement and shall
provide to the other Party, upon reasonable request, with a list of any such
Affiliates or Subcontractors actually engaged by such Party and a description of
the relevant obligations being performed by such Affiliate or Subcontractor. Any
Affiliate or Subcontractor to be engaged by a Party to perform a Party’s
obligations set forth in this Agreement must hold all of the Regulatory
Approvals required under Applicable Laws in the jurisdiction in question for the
performance of the subcontracted activity and, where Regulatory Approval is
required for subcontracting under Applicable Laws in the jurisdiction in
question, then the Affiliate or Subcontractor must obtain Regulatory Approval
from the competent Regulatory Authority before engaging in the subcontracted
activity. Notwithstanding the preceding, any Party engaging an Affiliate or
Subcontractor shall remain principally responsible and obligated for such
activities. In addition, any Party engaging a Subcontractor shall in all cases
retain or obtain Control of any and all intellectual property created by or used
with the relevant Party’s permission by such Subcontractor directly related to
such subcontracted activity.
 
2.12       Records, Reports and Audits.
 
2.12.1    Research Records. Each Party shall use Commercially Reasonable Efforts
to ensure that all its employees, agents and consultants involved in the
scientific aspects of the Collaboration prepare and maintain appropriate records
of their work on the Collaboration (“Research Records”). All entries in
laboratory notebooks shall be dated and shall include sufficient detail to
permit another individual to reproduce the work. Research Records containing
interpretations of data shall also include the rough data on which the
interpretations have been built. Research Records shall be prepared and
maintained in English. Subject to establishing appropriate procedures for
ensuring confidentiality of non-Collaboration related information, each Party
shall make its Research Records containing information related to the
Collaboration available to the other Party upon reasonable request.
 
2.12.2    Collaboration Reports. For every Calendar Quarter during the
Collaboration Period beginning with the Calendar Quarter after the Effective
Date, each Party shall provide to the other Party a report in English setting
forth the material results of the Collaboration obtained during such Calendar
Quarter by such Party (the “Reports”). Such Reports shall be dated and signed by
such Party’s principal researcher.  It is understood and agreed that during such
time when the Development Plan is limited to the Initial Study, Rexahn shall not
be required to provide Reports to Biosense.  In addition, the obligation to
deliver Reports under this Section 2.12.2 shall also include the following: (a)
if the Collaboration was terminated due to termination of the Agreement by
Biosense for cause in accordance with Section 12.2, then within [***] days after
the effective date of termination, Rexahn shall send to Biosense a final Report
setting forth all of the material results of the Collaboration obtained by
Rexahn since the delivery of the last Report and such other information
reasonably requested by Biosense; and (b) if the Collaboration was terminated
due to termination of the Agreement by Rexahn for cause in accordance with
Section 12.2, then within [***] days after the effective date of termination,
Biosense shall send to Rexahn a final Report setting forth all of the material
results of the Collaboration obtained by Biosense since the delivery of the last
Report and such other information reasonably requested by Rexahn. The Reports
shall include, inter alia, a full description of the New IP generated during the
period of such Report, if any. Each Party undertakes to treat all information,
including but not limited to New IP, disclosed to it under this Section 2.12.2
as Confidential Information in accordance with the provisions of ARTICLE 8. 
Additionally, each Party shall promptly (and in any event within [***] days of
completion) deliver to the other Party a copy of any clinical trial reports
arising from the conduct of a clinical trial in such Party’s respective
territory that is the subject of the Development Plan.
 
15

--------------------------------------------------------------------------------

2.12.3    Audit. Upon advance notice of [***] calendar days, each Party shall
permit the other Party’s representatives to enter the Party’s facilities during
regular business hours for the purpose of making quality control inspections of
the Party’s facilities in which the Collaboration activities are being or have
been conducted. The inspection shall be limited to the activities related to the
Collaboration and shall not exceed [***] Business Days. The auditing Party shall
cause its representatives to follow the audited Party’s security and facility
access procedures. The audited Party may require that at all times the auditing
Party’s representatives be accompanied by an audited Party’s representative and
that the auditing Party’s representatives not enter some areas of the audited
Party’s facilities that are not used in or related to the Collaboration to
assure protection of the audited Party’s or Third Party confidential
information. During such an audit and upon request of the auditing Party, the
auditing Party’s representatives shall be given access to any document or
information system containing documents or materials reasonably relating to the
Collaboration, including but not limited to any Research Records containing
information related to the Collaboration.  All records made available for audit
shall be deemed to be the Confidential Information of the audited Party, except
as may be used as evidence of breach of this Agreement.  The full cost of such
audit shall be borne by the auditing Party.
 
2.13       Collaboration Intellectual Property (New IP) Ownership.  Inventorship
of New IP shall be determined in accordance with Applicable Laws and such
principles of inventorship shall be used to determine whether a Party solely, or
the Parties jointly, discovered, invented or created any Patents or Know-How
arising as a result of the performance of their obligations under this
Agreement. With regard to New IP, each Party shall own all right, title, and
interest in and to any New IP invented or developed solely by its own employees,
agents, or independent contractors in the course of conducting its activities
under the Collaboration. Biosense and Rexahn will jointly own any and all New IP
invented by employees, agents, or independent contractors from both Parties;
provided, that if Applicable Law provides that only one Party can own New IP,
the non-owning Party grants to the owning Party a non-exclusive, royalty-free,
worldwide license, subject to the terms of this Agreement, to such New IP. In
order to document the contribution of each Party in case New IP is generated
during the Collaboration, each Party shall promptly notify the Alliance Manager
for the other Party of any patentable invention made by it or on its behalf as a
result of the performance of obligations under the Collaboration, and shall
provide to such Alliance Manager any invention disclosure submitted in the
normal course of its business which discloses any such invention, and shall
present its opinion on whether such New IP should be jointly or solely owned by
either Party and provide adequate grounds for such proposed classification. It
shall be conclusive evidence that New IP was jointly discovered if any invention
disclosure or Patent identifies employees from both Parties as inventors. Any
decision on whether or not to file a Patent application covering New IP shall be
discussed at the JSC.  Rexahn or Biosense, as the case may be, shall obtain from
its employees, agents or independent contractors an assignment of their rights
in any New IP if such assignment is not already stated in their engagement
contract.
 
16

--------------------------------------------------------------------------------

ARTICLE 3.
GOVERNANCE
 
3.1         Joint Steering Committee.  Promptly and in any event within [***]
calendar days after the Effective Date, the Parties shall establish a committee
(the “Joint Steering Committee” or “JSC”) as more fully described in this
Section 3.1.  The JSC shall have review and oversight responsibilities for all
activities to be performed under the Development Plan. The JSC shall cease to
meet and its role under this Agreement shall end upon the earlier of (a) the
mutual agreement of the Parties, and (b) such time as no development activities
in respect of RX-3117 have been conducted by or on behalf of Biosense in the
Territory for [***] consecutive months.
 
3.1.1      Membership. The JSC shall be comprised of a total of six (6) members,
comprised of three (3) senior representatives (or such other number of senior
representatives as the Parties may agree) from each of Biosense and Rexahn. Each
Party may replace any or all of its representatives on the JSC at any time upon
written notice to the other Party in accordance with Section 13.7 of this
Agreement. Any member of the JSC may designate a substitute to attend and
perform the functions of that member at any meeting of the JSC. Each
representative of each Party shall have expertise (either individually or
collectively) in pharmaceutical drug discovery and development. Each Party may,
in its reasonable discretion, invite non-member representatives of such Party to
attend meetings of the JSC as a non-voting participant, subject to the
confidentiality obligations of ARTICLE 8. A representative of Rexahn shall be
designated as the chairperson to oversee the operation of the JSC.
 
3.1.2      Meetings. During the Collaboration Period, the JSC shall meet at
least once each Calendar Quarter and in person at least once each Calendar Year,
and more or less frequently as the Parties mutually deem appropriate, on such
dates, and at such places and times, as provided herein or as the Parties shall
agree. The members of the JSC also may convene or be polled or consulted from
time to time by means of telecommunications, video conferences, electronic mail
or correspondence, as deemed necessary or appropriate by the JSC. Meetings of
the JSC that are held in person shall alternate between the offices of the
Parties or take place in New York, New York, USA or such other place as the
Parties may agree. Each Party shall bear all expenses it incurs in regard to
participating in all meetings of the JSC, including all travel expenses.
 
17

--------------------------------------------------------------------------------

3.1.3     Minutes. The Alliance Managers shall be responsible for preparing and
circulating minutes of each meeting of the JSC, setting forth, inter alia, a
summary description of the discussions at the meeting and a list of any actions,
decisions or determinations approved by the JSC and a list of any issues to be
resolved by the Executive Officers pursuant to Section 3.1.4. Such minutes shall
be effective only after approved by both Parties. With the sole exception of
specific items of the meeting minutes to which the members cannot agree and
which are escalated to the Executive Officers as provided in Section 3.1.4
below, definitive minutes of all JSC meetings shall be finalized no later than
[***] calendar days after the meeting to which the minutes pertain. If at any
time during the preparation and finalization of the JSC minutes, the Parties do
not agree on any issue with respect to the minutes, such issue shall be resolved
by the escalation process as provided in Section 3.1.4. The decision resulting
from the escalation process shall be recorded by the Alliance Managers in
amended finalized minutes for said meeting.
 
3.1.4      Decisions.  Except as otherwise provided herein, all decisions of the
JSC shall be made by consensus. If the JSC is unable to reach a consensus
decision within [***] calendar days after it has met and attempted to reach such
decision, then [***].
 
3.1.5      Responsibilities. Subject to the provisions of Section 3.1.4 above,
the JSC shall perform the following functions, some or all of which may be
addressed directly at each meeting of the JSC:
 
(a)          monitor progress of activities under the Collaboration;
 
(b)          review and approve amendments to the Development Plan and the
Protocols for any Clinical Trials to be conducted thereunder;
 
(c)          provide a forum for the Parties to keep each other informed with
respect to their material activities under the Collaboration;
 
(d)          provide a forum for Rexahn to keep Biosense informed of its
material development activities with respect to RX-3117 in the Option Field
outside of the Territory; provided, that the JSC shall have no decision-making
authority with respect to any such development activities;
 
(e)          discuss and attempt to resolve any deadlocked issues arising at the
JSC in accordance with the procedures established in Section 3.1.4;
 
(f)          resolve disputes escalated to it by a subcommittee, if any such
subcommittee exists;
 
(g)          discuss strategy for the preparation, filing, prosecution and
maintenance of the jointly owned Patents; and
 
(h)          such other responsibilities as may be assigned to the JSC pursuant
to this Agreement or as may be mutually agreed by the Parties from time to time.
 
18

--------------------------------------------------------------------------------

3.1.6      Subcommittee(s). From time to time, the JSC may establish
subcommittees to oversee particular projects or activities within the scope of
its authority, as it deems necessary or advisable. Each subcommittee shall
consist of such number of members with such expertise as the JSC determines is
appropriate from time to time.
 
3.2          Alliance Managers. Within [***] calendar days after the Effective
Date, each Party shall appoint an individual to act as alliance manager for such
Party (each, an “Alliance Manager”).  Each Alliance Manager shall be permitted
to attend meetings of the JSC and each subcommittee thereof, if any, as a
non-voting observer, subject to the confidentiality provisions of ARTICLE 8. The
Alliance Managers shall be the primary point of contact for the Parties
regarding the Collaboration and shall facilitate all activities undertaken under
the Collaboration. The Alliance Managers shall also be responsible for assisting
the JSC in performing its oversight responsibilities with respect to the
activities of any subcommittee and preparing and finalizing the minutes from
meetings of the JSC and any subcommittee. The name and contact information for
the Alliance Managers, as well as any replacement(s) chosen by each Party, in
their sole discretion, from time to time, shall be promptly provided to the
other Party in accordance with Section 13.7 below.
 
3.3          No Authority to Amend. Notwithstanding any provision of this
ARTICLE 3 to the contrary, none of the JSC or any other subcommittee of the JSC
shall have any authority or power to amend or modify the terms or provisions of
this Agreement.
 
ARTICLE 4.
GRANT OF RIGHTS
 
4.1          Exclusivity.  During the Term, Rexahn shall not be allowed to
develop or commercialize, either by itself or through a Third Party, a Licensed
Product in the Option Field in the Territory other than under the Collaboration
or except as permitted under Section 4.6.
 
4.2          Licenses to Biosense.
 
4.2.1      Non-Exclusive License. Subject to the terms and conditions of this
Agreement, beginning on the Effective Date, Rexahn hereby grants to Biosense the
non-exclusive right and license under the Licensed IP to perform its obligations
under the Collaboration.
 
4.2.2      Exclusive License. Subject to the terms and conditions of this
Agreement, in partial consideration for the payments set forth herein, beginning
on the Payment Date and continuing during the Term (the “License Term”), Rexahn
hereby grants to Biosense the exclusive (even as to Rexahn, subject to Section
4.6) right and license, with the right to grant sublicenses (subject to Section
4.3), under the Licensed IP to develop, make, have made, use, import, market,
distribute, offer for sale, sell, have sold and otherwise dispose of the
Licensed Product in the Licensed Field in the Territory (the “Exclusive
License”).
 
4.3          Sublicenses.  Biosense shall have the right to grant sublicenses
under the Exclusive License to its Affiliates, Subcontractors and other Third
Parties, provided, that Rexahn provides its prior written consent to such
sublicense, such consent not to be unreasonably withheld, conditioned or
delayed, except that a sublicense to an Affiliate shall not require Rexahn’s
consent only for so long as such Affiliate remains an Affiliate of Biosense. 
Each sublicense agreement shall be consistent with, and shall be subject to, the
terms and conditions of this Agreement, and Biosense shall remain responsible
for the performance of its obligations under this Agreement, regardless of
whether Biosense may have delegated those obligations to its Sublicensees. 
Without limitation of the requirement to obtain Rexahn’s prior written consent
as set forth above, Biosense shall, within [***] days after granting any
sublicense, notify Rexahn of the grant of such sublicense and provide Rexahn
with a copy of such sublicense and, if such sublicense is not in English, an
English translation thereof certified as true and accurate by a Third Party
translation firm reasonably acceptable to Rexahn.
 
19

--------------------------------------------------------------------------------

4.4          Additional Collaboration Activities; Additional Indications.
 
4.4.1      Collaboration for Lead Indication (Pancreatic Cancer).
 
(a)          If at any time during the License Term after completion of the
ongoing Phase 2 Clinical Trial of RX-3117 in combination with Abraxane® for
Injectable Suspension (paclitaxel protein-bound particles for injectable
suspension) (albumin-bound) for the Lead Indication, Rexahn desires to move
forward with a global Registration Enabling Clinical Trial for RX-3117 for the
Lead Indication, then Rexahn shall provide Biosense with written notice thereof
(the “Lead Indication Notice”).
 
(b)          Biosense shall have the right to include clinical trial sites in
China in such global Registration Enabling Clinical Trial by delivery to Rexahn
of written notice within [***] days after the date it receives the Lead
Indication Notice.  Rexahn shall promptly provide to Biosense any information in
its control and possession relating to the development of RX-3117 for the Lead
Indication reasonably requested by Biosense to enable Biosense to determine
whether to exercise its right under this Section 4.4.1(b).
 
(c)          If Biosense delivers written notice to Rexahn within the [***] day
period set forth in Section 4.4.1(b) above that it has elected to include
clinical trial sites in China in such global Registration Enabling Clinical
Trial, then during the [***] day period following the date of such written
notice (i) the Parties shall cooperate in good faith to prepare a written
amendment to the Development Plan to include development activities in China
with respect to such global Registration Enabling Clinical Trial (the “Lead
Indication Collaboration”), and (ii) the Parties shall cooperate in good faith
to revise and clarify any other provisions of this Agreement necessary or
appropriate in view of the additional activities to be undertaken in connection
with the Lead Indication Collaboration.
 
(d)          The Parties acknowledge and agree that if Biosense elects to
include as part of such global Registration Enabling Clinical Trial clinical
trial sites in China, costs and expenses shall be allocated as between the
Parties as follows:
 
(i)           Biosense shall be responsible for[***]; and
 
(ii)          Rexahn shall be responsible for[***].
 
20

--------------------------------------------------------------------------------

4.4.2      Biosense Option. During the License Term, Rexahn hereby grants to
Biosense an exclusive option (the “Additional Indication Option”) to acquire an
exclusive license in the Territory under the Licensed IP to research, develop,
make, have made, use, sell, offer for sale and import RX-3117 and Licensed
Products in the Territory for Additional Indications on and subject to the terms
and conditions set forth in this Section 4.4.2 (the “Expanded License”).
 
(a)          Option if Rexahn Initiates Development.
 
(i)          If at any time during the License Term, Rexahn desires to develop
and commercialize RX-3117 for an Additional Indication, then Rexahn shall
provide Biosense with written notice thereof (the “Option Notice”).  The Option
Notice shall indicate whether Rexahn desires to collaborate with Biosense with
respect to development activities for such Additional Indication in the
Territory (the “Additional Collaboration”), and if so, the proposed scope and
terms for such Additional Collaboration.
 
(ii)         Biosense shall have the right to exercise the Additional Indication
Option by delivery to Rexahn of a written notice of exercise (the “Notice of
Exercise”) within [***] days after the date it receives the Option Notice.  The
Notice of Exercise shall indicate whether Biosense is interested in negotiating
terms for the Additional Collaboration.
 
(iii)         If Biosense exercises the Additional Indication Option by delivery
to Rexahn of a Notice of Exercise, then during the [***] ([***]) day period
following the date of the Notice of Exercise (the “Option Negotiation Period”)
(x) the Parties shall finalize the terms of an amendment to this Agreement to
provide for the grant by Rexahn to Biosense of the Expanded License in exchange
for the payment of the milestones and royalties already agreed by the Parties
and set forth in Sections 6.2, 6.3 and 6.5, (y) if Rexahn included an Additional
Collaboration in the Option Notice and Biosense’s Option Notice indicated that
Biosense was interested in negotiating terms for the Additional Collaboration,
the Parties shall negotiate in good faith to enter into an amendment to this
Agreement to provide for the terms of the Additional Collaboration, and (z) the
Parties shall cooperate in good faith to revise and clarify any other provisions
of this Agreement necessary or appropriate in view of the grant of the Expanded
License and, if agreed, the Additional Collaboration.
 
(b)          [***].
 
21

--------------------------------------------------------------------------------

4.4.3      Biosense Indication of Interest.
 
(a)          If at any time during the License Term, Biosense desires to develop
and commercialize RX-3117 in the Territory for an Additional Indication, then
Biosense shall provide Rexahn with written notice thereof, including a summary
of any data or other relevant information supporting Biosense’s interest in
pursuing development and commercialization activities with respect to such
Additional Indication (the “Interest Notice”).
 
(b)         Rexahn shall respond in writing to the Interest Notice (the
“Response Notice”) within [***] days after the date it receives the Interest
Notice indicating (i) whether Rexahn consents to the development and
commercialization of RX-3117 for the Additional Indication in the Territory, and
if Rexahn does not consent to such development and commercialization, Rexahn’s
rationale for withholding its consent, and (ii) whether Rexahn desires to enter
into an Additional Collaboration with respect thereto, and if so, the proposed
scope and terms for such Additional Collaboration.  For clarity, Rexahn may
withhold its consent to the development and commercialization of RX-3117 for an
Additional Indication in the Territory in its sole discretion[***].
 
(c)         If Rexahn indicates its consent to the development and
commercialization of RX-3117 for the Additional Indication in the Territory in
its Response Notice, then during the [***] day period following the date of the
Response Notice (the “Interest Negotiation Period”), (i) the Parties shall
finalize the terms of an amendment to this Agreement to provide for the grant by
Rexahn to Biosense of the Expanded License in exchange for the payment of the
milestones and royalties already agreed by the Parties and set forth in Sections
6.2, 6.3 and 6.5, (ii) if Rexahn included an Additional Collaboration in its
Response Notice, the Parties shall negotiate in good faith to enter into an
amendment to this Agreement to provide for the terms of the Additional
Collaboration, and (iii) the Parties shall cooperate in good faith to revise and
clarify any other provisions of this Agreement necessary or appropriate in view
of the grant of the Expanded License and, if agreed, the Additional
Collaboration.
 
(d)         If Rexahn has withheld its consent to the development and
commercialization of RX-3117 for the Additional Indication in the Territory,
then Biosense shall have no right to develop and commercialize RX-3117 in the
Territory for such Additional Indication.  For clarity, Rexahn shall have no
obligation to enter into an Additional Collaboration under this Section 4.4.3. 
If Rexahn declines to enter into an Additional Collaboration for an Additional
Indication or the Parties are unable to agree to the terms for the Additional
Collaboration during the Interest Negotiation Period, then Biosense shall be
responsible for all costs associated with development of RX-3117 in the
Territory for such Additional Indication.
 
4.4.4     Rexahn Option to Obtain License.  During the License Term, if Biosense
develops RX-3117 for an Additional Indication under Section 4.4.3 and Rexahn
declines to enter into an Additional Collaboration with respect thereto, then
Biosense hereby grants to Rexahn an exclusive option (the “Rexahn Option”) to
acquire an exclusive license to use any data and other intellectual property
rights obtained as part of Biosense’s development efforts in the Territory for
the development and commercialization of RX-3117 for such Additional Indication
outside of the Territory on and subject to the terms and conditions set forth in
this Section 4.4.4 (the “Rexahn License”).
 
22

--------------------------------------------------------------------------------

(a)          Upon completion of any Registration Enabling Clinical Trial in the
Territory for an Additional Indication described in Section 4.4.4 above,
Biosense shall provide Rexahn with written notice thereof, which shall include a
copy of the material data arising from such Registration Enabling Clinical Trial
(the “Data Notice”).
 
(b)          Rexahn shall have the right to exercise the Rexahn Option by
delivery to Biosense of a Notice of Exercise within [***] days after the date it
receives the Data Notice.
 
(c)         If Rexahn exercises the Rexahn Option by delivery to Biosense of a
Notice of Exercise, then during the Option Negotiation Period, the Parties shall
negotiate in good faith to enter into a license agreement on commercially
reasonable terms for the Rexahn License, including financial provisions which
may include, among other financial provisions, running royalties and
reimbursement to Biosense for an equitable portion of the development costs for
such Additional Indication based on the relative value of the rights to the
Additional Indication in the Territory as compared to the relative value of the
rights to the Additional Indication outside the Territory.
 
4.5         Rights to Rexahn.  In consideration for the licenses granted by
Rexahn to Biosense under Section 4.2, Biosense hereby grants to Rexahn the
exclusive, worldwide, perpetual, irrevocable, cost-free license, with the right
to grant sublicenses (including through multiple tiers of Sublicensees), under
any Improvements to the Licensed IP and New IP owned or controlled by Biosense
or its Affiliates (a) to research, develop, manufacture and commercialize
RX-3117 and Licensed Products outside the Territory for all purposes, and (b) to
the extent permitted under Section 4.6. Biosense hereby agrees not to sue Rexahn
or its Affiliates, Subcontractors or Sublicensees for use of such Improvements
in accordance with the foregoing license.
 
4.6          Reservation of Rights; No Implied Rights.  Except as set forth in
Section 4.2, Biosense shall have no other right to use, or interest in, any
other Patents or intellectual property rights Controlled by Rexahn, and Rexahn
makes no grant of intellectual property rights by implication.  Notwithstanding
Section 4.1 and the grant of the Exclusive License under Section 4.2 above,
Rexahn shall retain the right to use the Licensed IP (a) in order to perform its
obligations under the Collaboration and this Agreement, (b) for all purposes
outside of the Territory, and (c) to conduct clinical development activities for
RX-3117 and Licensed Products in the Territory in support of its development and
commercialization activities for RX-3117 and Licensed Products outside the
Territory.
 
ARTICLE 5.
DEVELOPMENT AND COMMERCIALIZATION ACTIVITIES
 
5.1          Biosense Development and Commercialization. Biosense, either itself
or by and through its Affiliates, Sublicensees or Subcontractors, shall be
solely responsible for all development, registration, marketing, advertising,
promotional, launch and sales activities in connection with the Licensed Product
in the Licensed Field in the Territory; provided, that Biosense agrees to align
its strategy in regard to such matters with the strategies being used in key
markets outside the Territory, or, at a minimum, to ensure that its strategy is
not contradictory to such strategies.  All costs associated with such activities
shall be borne solely by Biosense.
 
23

--------------------------------------------------------------------------------

5.2          Diligence Obligations. If the Parties engage in the Lead Indication
Collaboration, then Biosense, either itself or by and through its Affiliates,
Sublicensees or Subcontractors, shall use Commercially Reasonable Efforts to
develop and commercialize the Licensed Product in the Licensed Field in the
Territory.  Without limiting the generality of the foregoing, if the Parties
engage in the Lead Indication Collaboration then Biosense shall use Commercially
Reasonable Efforts to (a) develop, obtain Regulatory Approval for and
commercialize at least one (1) Licensed Product hereunder, (b) file an IND in
China within [***] months of approval by the JSC of the updated Development Plan
to include the Lead Indication Collaboration, (c) undertake the commercial
launch of a Licensed Product in China promptly after, and in any case not later
than [***] months after, the date that Regulatory Approval is granted with
respect such Licensed Product in China, and (d) after receipt of Regulatory
Approval of the Licensed Product in China, establish and maintain a sales force
and commercial infrastructure either by itself or through its Affiliates or
Subcontractors, necessary to commercialize the Licensed Product in the Licensed
Field in the Territory to a scale that is sufficient given the market demand for
the Licensed Product in the Licensed Field in the Territory.  Any failure by
Biosense to comply with the obligations set forth in this Section 5.2 shall be
deemed to be a material breach for which Rexahn may exercise its termination
rights under Section 12.2.1 and any other available remedies at law or in
equity.
 
5.3          Regulatory.  Biosense shall prepare, file, own and maintain all
regulatory filings made with Regulatory Authorities in the Territory and
Regulatory Approvals in connection with the Licensed Product in the Licensed
Field in the Territory, and shall be responsible for all correspondence and
communications with Regulatory Authorities relating thereto.
 
5.4          Licensed Product Supply.



5.4.1      Commercial Supply Agreement.  If Biosense does not elect to
manufacture its own commercial supply of Licensed Product, then within [***]
months of the Effective Date the Parties shall negotiate in good faith and
attempt to agree upon a supply agreement for the commercial supply of active
pharmaceutical ingredient for RX-3117 (“API”) or bulk, unlabeled Licensed
Product (“Bulk Product”) by Rexahn to Biosense at Rexahn’s Manufacturing Cost
plus [***] percent ([***]%) of Rexahn’s Manufacturing Cost (the “Commercial
Supply Agreement”), and a related quality agreement.  Biosense will be solely
responsible for conducting any further manufacturing activities to convert the
API into Bulk Product and packaging and labeling the Bulk Product for use by
Biosense, its Affiliates, and its Sublicensees in the Licensed Field in the
Territory.  Biosense acknowledges and agrees that (a) Rexahn has engaged certain
Third Party contract manufacturers to manufacture the API and Bulk Product to be
supplied by Rexahn to Biosense under the Commercial Supply Agreement, and (b)
the terms of the Commercial Supply Agreement shall be substantially consistent
with the terms of Rexahn’s agreements with such Third Party contract
manufacturers.
 
24

--------------------------------------------------------------------------------

5.4.2      Technology Transfer.  If Biosense elects to manufacture its own
commercial supply of Licensed Product, Rexahn shall transfer to Biosense or its
designated Third Party contract manufacturer all material Rexahn Know-How
necessary to manufacture the Licensed Product (the “Technology Transfer”)
provided that Biosense or its designated Third Party contract manufacturer must
first provide reasonable evidence to Rexahn that it holds all Regulatory
Approvals required under Applicable Laws (including Applicable PRC Laws) to
(a) manufacture the Licensed Product, or (b) engage a contract manufacturer to
manufacture the Licensed Product.  In connection with the Technology Transfer,
Rexahn shall provide reasonable technical assistance, at Biosense’s request, to
enable Biosense or its designated Third Party contract manufacturer to
manufacture the Licensed Product (the “Technical Assistance”).  The Technology
Transfer and the Technical Assistance shall be provided [***].  Additionally,
Biosense shall reimburse Rexahn for any out-of-pocket expenses incurred in
connection with the Technology Transfer and the Technical Assistance.  Within
[***] days after the end of each Calendar Quarter, Rexahn shall deliver to
Biosense an invoice setting forth the number of hours of Technology Transfer
Technical Assistance provided by Rexahn to Biosense during the prior Calendar
Quarter, the amounts owed to Rexahn with respect thereto and any out-of-pocket
expenses to be reimbursed by Biosense.
 
5.5          Reporting.
 
5.5.1      Reporting. With respect to each Licensed Product, once each Calendar
Year after receipt of Regulatory Approval in China of such Licensed Product in
the Licensed Field, Biosense shall provide to Rexahn a reasonably detailed
report setting out the status of Biosense’s material activities with respect to
the Licensed Product, including, without limitation, the activities referenced
in Section 5.2, above.
 
5.5.2      Coordination by Alliance Managers. After completion of the
Collaboration Term, the Alliance Managers shall continue to act as the primary
point of contact for the Parties regarding the activities contemplated by this
Agreement. Upon the reasonable request of Rexahn, once each Calendar Year,
Biosense’s Alliance Manager and senior representatives of Biosense’s Licensed
Products development team shall meet, in-person, with senior members of Rexahn
(or, by video-conference or teleconference), to provide a detailed update on the
status of the development and commercialization of the Licensed Products.
 
ARTICLE 6.
FINANCIAL PROVISIONS
 
6.1        License Fee. In partial consideration for the Exclusive License,
Biosense shall pay to Rexahn a one-time, non-refundable, non-creditable upfront
payment of Three Million Dollars (US$3,000,000.00) (the “License Fee”), which
License Fee shall be payable in installments on or before the following dates
(each such date, a “Payment Due Date”):

Payment Amount
(Amounts set forth below are in Dollars)
Payment Due Date
$150,000
Effective Date



25

--------------------------------------------------------------------------------

Payment Amount
(Amounts set forth below are in Dollars)
Payment Due Date
$1,350,000
April 13, 2019
$1,500,000
August 24, 2019



 
The date when the full amount of the License Fee is received by Rexahn shall be
referred to as the “Payment Date.”
 
6.2       Licensed Product Development Milestone Events. Subject to the terms
and conditions set forth in Section 6.4, Biosense shall make each of the
non-refundable, non-creditable milestone payments to Rexahn that are set forth
below upon the occurrence of the corresponding development milestone event.
 

 
Milestone Event
Payment
(Amounts set
forth below are
in Dollars)
1.
[***]
$[***]
2.
[***]
$[***]
3.
[***]
$[***]
4.
[***]
$[***]
5.
[***]
$[***]

 
[***].
 
6.3        Sales-Related Milestone Events. Subject to the terms and conditions
set forth in Section 6.4, Biosense shall make each of the non-refundable,
non-creditable milestone payments to Rexahn that are set forth below upon the
first occurrence of the corresponding sales milestone event with respect to a
particular Licensed Product.  Each milestone event under this Section 6.3 shall
be paid only once the first time such milestone is achieved with respect to a
particular Licensed Product, no matter how many times such milestone event is
achieved with respect to such Licensed Product.
 
26

--------------------------------------------------------------------------------

Milestone Event
Payment
(Amounts set forth below are in
Dollars)

$[***] in Annual Net Sales of a Licensed Product in the Territory
$[***]
$[***] in Annual Net Sales of a Licensed Product in the Territory
$[***]

 
In the event that the first and the second sales milestone events set forth
above are first achieved in the same Calendar Year, then both milestone payments
shall be paid at the same time.
 
6.4         Payment of Milestones. Biosense shall notify Rexahn in writing
promptly, but in no event later than [***] Business Days after the achievement
of each milestone set out in Section 6.2 or Section 6.3 that triggers a payment.
Biosense shall pay all such milestone payments on net [***] calendar day payment
terms in accordance with the payment method provided for in Section 6.7.
 
6.5          Royalties.
 
6.5.1      Licensed Product Royalty. Subject to the terms and conditions set
forth in the remainder of this Section 6.5, on a Licensed Product-by-Licensed
Product and country-by-country and region-by-region basis, Biosense shall pay to
Rexahn the following tiered royalties on Annual Net Sales of a Licensed Product
in the Territory:
 
Annual Net Sales
Royalty Rate

Annual Net Sales for a Licensed Product less than $[***]
[***]%
Annual Net Sales for a Licensed Product equal to or exceeding $[***], but less
than or equal to $[***]
[***]%
Annual Net Sales for a Licensed Product exceeding $[***]
[***]%

 
27

--------------------------------------------------------------------------------

6.5.2     Royalty Term. Biosense’s obligation to pay royalties with respect to a
Licensed Product in a particular country or region in the Territory, even if
reduced as provided below in this Section 6.5, shall commence upon the First
Commercial Sale of such Licensed Product in such country or region and shall
expire on a country-by-country or region-by-region and Licensed
Product-by-Licensed Product basis on the later of (a) the expiration of the last
Valid Claim that claims the composition of matter or method of use or
manufacture of RX-3117 in such country or region, and (b) the date that is [***]
years after First Commercial Sale of such Licensed Product in such country or
region (the “Royalty Term”).
 
6.5.3      Existence and Expiry of Valid Claims. If, on a country-by-country or
region-by-region and Licensed Product-by-Licensed Product basis, there is no
Valid Claim that covers a Licensed Product, either at the time of First
Commercial Sale or any time thereafter during the Royalty Term, then the
applicable royalty rate set forth in Section 6.5.1 shall be reduced by [***]
percent ([***]%).
 
6.5.4     Royalty Reduction for Generic Competition. If at any time Generic
Competition exists in a given country or region in the Territory with respect to
a Licensed Product, then Biosense’s obligation to pay royalties with respect to
such Licensed Product in such country or region shall be reduced by [***]
percent ([***]%).
 
6.5.5      Minimum Royalty. Notwithstanding the reductions permitted by
Sections 6.5.3 and 6.5.4, in no event will the royalties payable to Rexahn in
any Calendar Quarter be less than [***] percent ([***]%) of the amounts that
otherwise would be payable to Rexahn based solely on the royalty rates set forth
in Section 6.5.1.
 
6.6         Reports; Royalty Payments. Until the expiration of all applicable
Royalty Terms, Biosense shall make written reports and Calendar Quarter payments
to Rexahn within [***] calendar days after the end of each Calendar Quarter
covering all sales of Licensed Products in the Territory by Biosense, its
Affiliates and Sublicensees, each such written report in reasonable detail as
available stating: (a) the total Net Sales for each Licensed Product on a
country-by-country or region-by-region basis; and (b) a calculation of the
amount of royalty payment due on such Net Sales for each Licensed Product
pursuant to Section 6.5 on a country-by-country or region-by-region basis.
 
6.7         Method of Payments. All payments due from Biosense to Rexahn under
this Agreement shall be paid by a U.S. Affiliate of Biosense in Dollars by wire
transfer initiated in the U.S. to a bank account designated in writing by
Rexahn.  With respect to any payment due under this ARTICLE 6, Rexahn shall
provide Biosense an original invoice and Biosense shall make such payment by the
[***] day of the month immediately following receipt of the original invoice.
 
6.8         Withholding Taxes. Royalties and milestone payments shall be paid by
Biosense to Rexahn, after deduction of any applicable withholding taxes. Prior
to any payment by Biosense to Rexahn, Biosense shall provide to Rexahn any forms
required to attest Rexahn’s fiscal domiciliation in order to allow Biosense to
claim application of the reduced rate of withholding tax provided for in any
applicable bilateral fiscal convention. Rexahn shall promptly return such forms
to Biosense. In the event Rexahn fails to promptly return such forms duly filled
and signed, Biosense shall declare and pay withholding tax at the common law
rate of the applicable corporate income tax, and such tax shall then be deducted
from the corresponding payment by Biosense to Rexahn. Biosense shall pay
withholding tax to the proper taxing authority and proof of payment of such tax
shall be secured and sent to Rexahn as evidence of such payment. If, in the
opinion of either Party, the provisions of this Section 6.8 become extremely
burdensome, the Parties agree to meet and discuss such other options as may be
available to them. For the avoidance of doubt, Rexahn shall be responsible for
its own compliance with Applicable Laws in respect of amounts paid to Rexahn
under this Agreement and Biosense shall not be liable for any failure by Rexahn
to comply with such Applicable Laws provided that such failure is not due to
Biosense’s breach of its obligations under this Section 6.8 or any other
provision of this Agreement.
 
28

--------------------------------------------------------------------------------

6.9         Audit. Biosense shall keep and maintain for [***] years complete and
accurate records of sales of Licensed Products in sufficient detail to allow
Rexahn to confirm the accuracy of royalties paid hereunder. Rexahn shall have
the right during such [***] year period to appoint at its expense an independent
certified public accountant reasonably acceptable to Biosense to audit its
relevant records for the purpose of verifying reports provided by Biosense under
Section 6.6. Biosense shall make its records available for audit by such
independent certified public accountant during regular business hours at such
place or places where such records are customarily kept, upon [***] calendar
days written notice from Rexahn. Such audit right shall not be exercised by
Rexahn more than once in any Calendar Year and the records for a [***] month
period may not be audited more than once. All records made available for audit
shall be deemed to be Confidential Information of Biosense, except as may be
used as evidence of breach of this Agreement. The results of each audit, if any,
shall be binding on both Parties absent manifest error. Rexahn shall bear the
full cost of such audit, except in the event that the results of the audit
reveal an underpayment of royalties to Rexahn under this Agreement of [***]
percent ([***]%) or more over the period being audited, in which case reasonable
audit fees for such examination shall be paid by Biosense.  The audits conducted
by Rexahn shall not interfere with the ordinary business operations of Biosense
in any material respect.
 
6.10       Currency. With respect to sales of the Licensed Product invoiced in
Dollars, the Net Sales and the amounts due hereunder will be expressed in
Dollars. With respect to sales of Licensed Products invoiced in a currency other
than Dollars, the gross sales, Net Sales and royalties payable shall be
expressed in the currency of the invoice issued by the Party making the sale
together with the Dollar equivalent of the royalty payable and the equivalent in
the currency used for calculating the applicable royalty rates, calculated using
the rate of exchange published in the Wall Street Journal for such currency on
the last Business Day of the relevant Calendar Quarter.
 
6.11       Interest on Late Payment. Any undisputed amount owed by one Party to
the other Party under this Agreement that is not paid within the applicable time
period set forth herein shall accrue interest at the rate of [***] ([***]%)
percent per year from the dates and in the amounts that the undisputed amounts
were incurred, or, if lower, the highest rate permitted under Applicable Laws.
Where the late payment is caused by the Party that is owed the payment,
including for reasons such as failure to communicate in a timely manner changes
to bank details, or failure to respond to communications from the Party owing
the payment regarding the interpretation or dispute of the terms of such
payment, then no interest will be payable by the Party owing the payment.
 
29

--------------------------------------------------------------------------------

ARTICLE 7.

PATENT ENFORCEMENT AND DEFENSE
 
7.1        Prosecution, Maintenance and Enforcement of Patents.  Rexahn shall
have the sole right, responsibility and obligation to prepare, file, prosecute
and maintain the Patents included within the Licensed IP and any Patents jointly
owned by the Parties that cover the Licensed Product, both within and without
the Territory, at Rexahn’s expense.  Upon the request of Rexahn, Biosense shall
reimburse Rexahn for [***] percent ([***]%) of such expenses to the extent
relating to the Patents included within the Licensed IP.
 
7.2        Cooperation.  Each Party agrees to cooperate with the other Party,
and to execute all lawful papers and instruments, to make all rightful oaths and
declarations, and to provide consultation and assistance as may be necessary in
the prosecution, maintenance and enforcement of all Patents, Know-How and other
intellectual property rights undertaken in a manner consistent with Section 7.1.
 
7.3          Third Party Infringement of Licensed IP.
 
7.3.1      Notice of Infringement.  Each Party shall promptly provide the other
Party with written notice upon learning of any infringement or misappropriation
of the Licensed IP in the Licensed Field in the Territory (“Infringement”).
 
7.3.2     Rexahn Right to Enforce. Rexahn shall have the first right to address
Infringement of the Licensed IP during the License Term in the Territory by
taking reasonable steps, including the institution of legal proceedings or other
actions (an “Action”), and to compromise or settle such Action; provided, that:
(a) Rexahn shall keep Biosense fully informed about such Action and Biosense
shall provide all reasonable cooperation to Rexahn in connection with such
Action; (b) Rexahn shall not take any position with respect to, or compromise or
settle, such Action in any way that is reasonably likely to directly and
adversely affect the scope, validity or enforceability of the Licensed IP in the
Licensed Field in the Territory without the prior consent of Biosense, which
consent shall not be unreasonably withheld, conditioned or delayed; and (c) if
Rexahn does not intend to prosecute or defend an Action, or ceases to diligently
pursue such an Action, it shall promptly inform Biosense in such a manner that
such Action will not be prejudiced and Section 7.3.3 shall apply.
 
7.3.3      Biosense Right to Enforce. If (a) Rexahn informs Biosense that it
does not intend to prosecute an Action in respect of the Licensed IP in the
Territory, (b) within [***] calendar days after notice of Infringement Biosense
has not commenced any such Action, or (c) Rexahn thereafter ceases diligently to
pursue such Action and only if Rexahn has not informed Biosense that it is not
proceeding on the opinion of competent counsel (and where Rexahn is relying on
such opinion, Rexahn will have a discussion with Biosense concerning such
opinion to the extent legally permitted to do so without compromising
privilege), then Biosense shall have the right, at its own expense, upon notice
to Rexahn to take appropriate action to address such Infringement, including by
initiating its own Action or taking over prosecution of any Action initiated by
Rexahn. In such event, Biosense shall keep Rexahn fully informed about such
Action and shall consult with Rexahn before taking any major steps during the
conduct of such Action. Rexahn shall provide all reasonable cooperation to
Biosense in connection with such Action. Biosense shall not take any position
with respect to, or compromise or settle, such Action in any way that is
reasonably likely to directly and adversely affect the scope, validity or
enforceability of the Licensed IP without Rexahn’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
 
30

--------------------------------------------------------------------------------

7.3.4     Right to Representation. Each Party shall have the right to
participate and be represented by counsel that it selects, in any Action
instituted under Section 7.3.2 or Section 7.3.3 by the other Party. If a Party
with the right to initiate an Action to eliminate an Infringement lacks standing
to do so and the other Party has standing to initiate such Action, then the
Party with the right to initiate an Action may name the other Party as plaintiff
in such Action or may require the Party with standing to initiate such Action at
the expense of the other Party; provided, that if Rexahn has informed Biosense
that it would not proceed with such Action on the opinion of competent counsel,
Biosense may not require Rexahn to initiate such Action.
 
7.3.5     Cooperation. In any Action instituted under this Section 7.3, the
Parties shall cooperate with and assist each other in all reasonable respects.
Upon the reasonable request of the Party instituting such Action, the other
Party shall join such Action and shall be represented using counsel of its own
choice, at the requesting Party’s expense; provided, that if Rexahn has informed
Biosense that it would not proceed with such Action on the opinion of competent
counsel, Biosense may not require Rexahn to join such Action.
 
7.3.6      Share of Recoveries. The costs and expenses of the Party bringing
suit under this Section 7.3 shall be borne by such Party, and any damages or
other monetary awards recovered shall be shared as follows: (a) the amount of
such recovery actually received by the Party controlling such action shall first
be applied to the out-of-pocket costs of each Party in connection with such
action, and (b) any remaining proceeds [***]. A settlement or consent judgment
or other voluntary final disposition of a suit under this Section 7.3 may be
entered into without the consent of the Party not bringing the suit; provided,
that such settlement, consent judgment or other disposition does not (i) admit
the invalidity or unenforceability of the relevant Patent in the Licensed IP, or
(ii) result in any adverse impact on the Party not bringing the suit; and
provided, further that any rights granted under the relevant Patent to continue
the infringing activity in such settlement, consent judgment or other
disposition shall be limited to those rights that the granting Party otherwise
has the right to grant.
 
7.4         Defense of Claims Brought by Third Parties. In the event that any
action, suit or proceeding is brought against either Party or an Affiliate or
Sublicensee of either Party alleging the infringement of the Know-How or Patents
of a Third Party by the making, having made, use, sale, offering for sale or
importation of a Licensed Product, such Party shall notify the other Party
within [***] calendar days of the earlier of (a) receipt of service of process
in such action, suit or proceeding, or (b) the date such Party becomes aware
that such action, suit or proceeding has been instituted and the Parties shall
meet as soon as possible to discuss the overall strategy for defense of such
matter. Rexahn shall have the right to defend such action, suit or proceeding in
the Territory at its sole cost and expense. Biosense shall have the right to
separate counsel at its own expense in any such action, suit or proceeding, and
the Parties shall cooperate with each other in all reasonable respects in any
such action, suit or proceeding. Each Party shall promptly furnish the other
Party with a copy of each communication relating to the alleged infringement
that is received by such Party including all documents filed in any litigation.
 
31

--------------------------------------------------------------------------------

ARTICLE 8.

CONFIDENTIALITY
 
8.1         General. Except as expressly set forth in this ARTICLE 8, each Party
shall cause its respective Affiliates, officers, directors, employees, agents
and Subcontractors (collectively, “Representatives”) to keep confidential any
and all technical, commercial, scientific and other confidential or proprietary
data, processes, documents or other information (whether in oral or written
form) or physical objects (including, without limitation, Rexahn Materials,
Know-How, Licensed Product(s), intellectual property, marketing data, agreements
between any Party and a Third Party, license applications, and business plans
and projections of any Party) received directly or indirectly from the other
Party (the “Disclosing Party”), its Affiliates or its Representatives prior to,
on or after the date of this Agreement and which relates (in the case of a
Party) to the Disclosing Party or any of its Affiliates or their respective
businesses (“Confidential Information”), and each Party shall not disclose
directly or indirectly, and shall cause its Representatives not to disclose
directly or indirectly, any Confidential Information to anyone outside such
Party and its Affiliates and their respective Representatives, except that the
foregoing restriction shall not apply to any information disclosed hereunder to
any Party, if such Party (the “Receiving Party”) can demonstrate by written
proof that such Confidential Information:
 
8.1.1      is or hereafter becomes generally available to the trade or public
other than by reason of any breach or default by the Receiving Party, any of its
Affiliates or any Representative of the foregoing with respect to a
confidentiality obligation under this Agreement;
 
8.1.2      was already known to the Receiving Party or such Affiliate or
Representative, or was otherwise developed independently by the Receiving Party
or its Affiliates or Representatives;
 
8.1.3      is disclosed to the Receiving Party or such Affiliate or
Representative by a Third Party who has the right to disclose such information
and is not subject to an obligation of confidentiality to the Disclosing Party;
or
 
8.1.4      based on such Party’s good faith judgment with the advice of counsel,
is required to be disclosed pursuant to applicable legal requirements to a
Government Authority, including, without limitation, securities listing
organizations, FDA or any comparable authority of any country or region having
jurisdiction.
 
8.2         Notice of Potential Disclosure. Whenever the Receiving Party becomes
aware of any state of facts which would or might require disclosure of
Confidential Information pursuant to Section 8.1.4 above, it shall, if possible,
promptly notify the Disclosing Party prior to any such disclosure so that the
Disclosing Party may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement, and in any such case the
Receiving Party shall reasonably cooperate with the Disclosing Party to try to
obtain any protective order or other remedy the Disclosing Party may wish to
obtain. In any event, if the Receiving Party is unable to promptly notify the
Disclosing Party or if such protective order or other remedy is not obtained, or
if the Disclosing Party waives compliance with the provisions of this Agreement,
the Receiving Party will furnish only that portion of the information which it
is advised by counsel is legally required and will exercise reasonable efforts
to obtain assurance that confidential treatment will be accorded the
Confidential Information.
 
32

--------------------------------------------------------------------------------

8.3         Remedies. Each Party shall be entitled, in addition to any other
right or remedy it may have at law or in equity, to an injunction, without the
posting of any bond or other security except as required by the relevant laws,
enjoining or restraining the other Party from any violation or threatened
violation of this ARTICLE 8.
 
8.4        Rexahn Information. For the purposes of this ARTICLE 8, the Rexahn
Know-How and the Rexahn Materials included in the Rexahn Background IP and in
the Licensed IP shall be deemed to be Confidential Information of Rexahn (i.e.,
for which Rexahn is the Disclosing Party and Biosense the Receiving Party).
 
8.5          Use of Confidential Information. Each Party agrees that no
Confidential Information received from the Disclosing Party shall:
 
8.5.1      be used in its own business except as necessary to the fulfilment of
such Party’s rights and obligations under this Agreement;
 
8.5.2     be assigned, licensed, sublicensed, marketed, transferred or loaned,
directly or indirectly, to any Third Party other than a Representative of the
Party or an Affiliate, and except as necessary to the fulfilment of the Party’s
rights and obligations under this Agreement; or
 
8.5.3      be used or exploited by such Party or by any of its Affiliates or
their Representatives for its or their respective benefit or the benefit of any
other relationships with customers of such Party or its Affiliates, except as
specifically allowed under Section 8.5.1.
 
8.6        Limited Use. Without limiting the generality of the foregoing, each
Party agrees that it shall not, without the express prior written consent of the
Disclosing Party (and shall not permit any of its Affiliates or Representatives
to), use any Confidential Information of the Disclosing Party at any time for
any purpose other than the performance of its obligations and the exercise of
its rights as specifically set out in this Agreement.
 
8.7         Copies. The obligations set forth in this ARTICLE 8 shall extend to
copies, if any, of Confidential Information made by the Receiving Party and any
Affiliates or Representatives of the Receiving Party and to documents prepared
by such Persons which embody or contain Confidential Information.
 
8.8         Protection of Confidential Information. Each Party shall manage
Confidential Information received from the Disclosing Party so as to protect it
from disclosure with a degree of care not less than that used by it in managing
its own proprietary information and shall take reasonable steps to minimize the
risk of disclosure of Confidential Information which shall include, without
limitation, ensuring that only its Affiliates and its and their Representatives
who have a bona fide “need to know” such Confidential Information for purposes
permitted or contemplated by this Agreement shall have access thereto.
 
33

--------------------------------------------------------------------------------

8.9        Representatives. Each Party shall notify all of its Representatives
who have access to Confidential Information of its confidentiality and the care
therefore required, and shall obtain from any Affiliate or any agent or
Subcontractor who is a Representative that is permitted access to such
Confidential Information in accordance with this ARTICLE 8, an agreement of
confidentiality incorporating the restrictions set forth herein.
 
8.10        Survival of Obligations. The obligations set forth in this ARTICLE 8
shall survive the termination of this Agreement for a period of [***] years.
 
8.11       Return of Confidential Information. Within [***] days after the
termination of this Agreement, the Receiving Party shall (and shall cause its
Representatives and its Affiliates to) return to the Disclosing Party or destroy
all documents and tangible items (included but not limited to unused Rexahn
Materials) then in its possession which it has received from the Disclosing
Party or any Affiliate or Representative thereof that include or incorporate or
contain any of the Disclosing Party’s Confidential Information, as well as all
copies, summaries, records, descriptions, modifications, and duplications that
it, or any of its Affiliates or Representatives, has made from the documents or
tangible items received from the Disclosing Party or any Affiliate or
Representative thereof; provided, however, that the Receiving Party may retain
one copy of Confidential Information (but not any Rexahn Materials) in its legal
files solely to permit the Receiving Party to continue to comply with its
obligations hereunder and, in addition, may upon notice to the Disclosing Party,
retain in its legal files or in the office of outside legal counsel one copy of
any document solely for use in any pending legal proceeding to which such
document relates.
 
8.12       Press Releases and Other Disclosures to Third Parties.
 
8.12.1    Neither Rexahn nor Biosense shall, without the prior written consent
of the other, issue any press release or make any other public announcement or
furnish any statement to any Person (other than either Party’s respective
Affiliates or Representatives) concerning the existence of this Agreement and
the transactions contemplated by this Agreement, except for (i) general
statements referring to the existence of this Agreement, specifying its nature,
the Licensed Field, the Option Field and identity of the Parties but no other
details (including, for clarity, financial details), (ii) disclosures made in
compliance with Section 8.1 hereof, (iii) disclosures to attorneys, consultants,
and accountants retained to represent them in connection with the transactions
contemplated hereby or as may be reasonably necessary to either Party’s bankers,
investors, potential investors, attorneys or other professional advisers in
connection with a merger or acquisition or investment, or potential merger or
acquisition or investment, provided such advisors are bound by confidentiality
obligations essentially identical to those provided for herein, and (iv)
occasional, brief comments by the respective executive officers of both Parties
consistent with such guidelines for public statements as may be mutually agreed
by the Parties made in connection with routine interviews with analysts or
members of the financial press.
 
34

--------------------------------------------------------------------------------

8.12.2    In addition, either Party (after consultation with counsel) in its own
right may make such further announcements and disclosures, if any, as may be
required by applicable securities laws and regulations (such as, without
limitation, regulations of the U.S. Securities and Exchange Commission (SEC) or
any comparable stock market or securities regulatory authority having
jurisdiction), in which case the Party making the announcement or disclosure
shall use its best efforts to give advance notice to, and discuss such
announcement or disclosure with, the Disclosing Party and such Disclosing
Party’s attorneys. In the event a copy of this Agreement would be required to be
filed with the SEC or any other market authority, the Party with the obligation
to file shall first consult with the other Party with a view to agreeing the
items in the Agreement for which confidential treatment should be sought.
 
8.12.3    Rexahn and Biosense shall have the right to make public announcements
(including press releases) regarding this Agreement, including for example the
exercise of the option hereunder, and the general nature of the undertakings
hereunder, provided that no disclosure of Confidential Information of the other
Party is contained in such public announcement, and that such public
announcement has been reviewed and agreed in writing by the other Party, which
approval shall not be unreasonably withheld, conditioned or delayed; provided,
however, that either Party may make a public announcement (excluding press
releases specifically about this Agreement) without the approval of the other
Party with respect to information which has previously been made public with the
authorization of the other Party.
 
ARTICLE 9.
PUBLICATIONS/COMMUNICATIONS
 
9.1          General. Either Party, and their respective Affiliates and
Sublicensees, shall have the right to make disclosures pertaining to the
Licensed Products in scientific journals or other publications; provided, that
neither Biosense nor its Affiliates or Sublicensees shall have the right to make
disclosures pertaining to the Licensed IP or the Licensed Products outside of
the Licensed Field at any time.  No publications or communications (including,
without limitation, posters) shall be published or submitted for publication by
a Party unless they are first reviewed and approved in writing by the other
Party (which review and approval shall not be unreasonably withheld, delayed or
conditioned). Any such proposed publication or communication shall not include
any Confidential Information belonging to Biosense if the publishing Party is
Rexahn, or belonging to Rexahn if the publishing Party is Biosense. A copy of
any proposed publication or communication (including, in the case of any
proposed oral communication, a transcript) shall be sent by the publishing Party
to the other at least [***] days before the proposed publication or
communication in order to allow the other Party to request deletion of any of
its Confidential Information or, if the publication cannot be made without its
Confidential Information, to refuse such publication or communication. Either
Party may also require delay(s) of up to [***] days in publication or
communication in order to have appropriate patent applications filed.
 
9.2          Authorship. Any and all publications and communications relating to
the Licensed Products or Licensed IP shall mention all Rexahn and Biosense
scientists that may be considered as co-authors in accordance with industry
practice, and shall refer to Rexahn and Biosense.
 
35

--------------------------------------------------------------------------------

ARTICLE 10.

REPRESENTATIONS AND WARRANTIES
 
10.1       Representations and Warranties of Both Parties. Each Party hereby
represents and warrants to the other Party, as of the Effective Date, that:
 
10.1.1    such Party is duly organized, validly existing and in good standing
under Applicable Laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;
 
10.1.2     such Party has taken all necessary action on its part to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder;
 
10.1.3    this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid and binding obligation, enforceable
against it in accordance with the terms hereof;
 
10.1.4    the execution, delivery and performance of this Agreement by such
Party does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it is bound, nor violate any
Applicable Laws of any Government Authority having jurisdiction over such Party;
and
 
10.1.5    no Regulatory Approvals, exemption of or filing or registration with
any Government Authority, under any Applicable Laws currently in effect, is or
shall be necessary for, or in connection with, the transaction contemplated by
this Agreement or any other agreement or instrument executed in connection
herewith, or for the performance by it of its obligations under this Agreement.
 
10.2       Representations and Warranties of Rexahn. Rexahn hereby represents
and warrants to Biosense, as of the Effective Date, that:
 
10.2.1    Rexahn Controls the Rexahn Background IP;
 
10.2.2    Rexahn has the right to grant all rights and licenses it purports to
grant to Biosense with respect to the Rexahn Background IP under this Agreement;
 
10.2.3    there is no settled or pending claim or lawsuit or legal proceeding of
a Third Party against Rexahn, or any threat thereof made in writing by a Third
Party to Rexahn, alleging that the Rexahn Background IP misappropriates or
infringes, in part or in whole, the intellectual property or intellectual
property rights of such Third Party;
 
10.2.4    Rexahn has not received any written notice challenging its rights to
practice Rexahn Background IP;
 
10.2.5    Rexahn has not granted, and during the Term it will not grant, any
right, security interest, option, lien, license or encumbrance of any nature to
any Third Party relating to any of the Rexahn Background IP that would conflict
or interfere with any of the rights or licenses granted to Biosense hereunder;
and
 
36

--------------------------------------------------------------------------------

10.2.6    to Rexahn’s knowledge, none of the issued Patents included within the
Rexahn Background IP and covering the sale, use or manufacture of the Licensed
Products in the Territory as of the Effective Date infringe any issued Patents
in the Territory that are owned or controlled by a Third Party.
 
10.3        Mutual Covenants. Each Party hereby covenants to the other Party
that:
 
10.3.1    All employees of such Party or its Affiliates working under this
Agreement shall be under the obligation to assign all right, title and interest
in and to their inventions and discoveries, whether or not patentable, if any,
to such Party as the sole owner thereof;
 
10.3.2    Such Party shall not employ (or use any Subcontractor or consultant
that employs) any individual or entity debarred by the FDA or any equivalent
sanction instituted by a Regulatory Authority other than the FDA, or any
individual who or entity which is the subject of an FDA debarment investigation
or proceeding or any equivalent investigation or proceeding instituted by a
Regulatory Authority other than the FDA, in the conduct of its activities under
the Development Plan;
 
10.3.3   Such Party shall (a) perform its activities under this Agreement in
compliance with Section 2.8; (b) at all times comply (and shall ensure
compliance by any of its Subcontractors) with all Applicable Laws and with the
most current best practices for pharmaceutical companies for the proper care,
handling and use of animals in pharmaceutical research and development
activities, and with the “3R Principles” (reducing the number of animals used,
replacing animals with non-animal methods whenever possible and refining the
research techniques used), subject to the other Party’s reasonable right of
inspection; and (c) promptly and in good faith undertake reasonable corrective
steps and measures to remedy the situation to the extent that any significant
deficiencies are identified as a result of such inspection;
 
10.3.4    Neither Party shall, during the Term, grant any right or license to
any Third Party relating to any of the intellectual property rights (including
New IP, Rexahn Background IP and Improvements thereto) it Controls which would
conflict or interfere with any of the rights or licenses granted to the other
Party hereunder;
 
10.3.5    Each Party shall notify the other Party in writing promptly in the
event that it has actual knowledge of the material breach of any covenant under
this ARTICLE 10 or the material breach of any representation or warranty
provided by either Party under Section 10.1 or by Rexahn under Section 10.2;
 
10.3.6    Neither Party shall in the performance of its obligations under this
Agreement, directly or indirectly, offer, pay, promise to pay, or authorize the
giving of money or anything of value to any official or employee of any
government or any department, agency or instrumentality thereof (including any
health or medical providers owned or controlled by the government), to any
political party or official thereof, or to any candidate for political office,
or to any other person, for the purpose of:
 
37

--------------------------------------------------------------------------------

(a)        inappropriately influencing any act or decisions of such person,
official, political party, party official, or candidate in, if applicable, its
official capacity, including a decision to fail to perform official functions;
 
(b)       inducing such person, official, political party, party official, or
candidate to use influence with the government, any instrumentality thereof, or
any other entity to affect or influence any act or decision of such government
or instrumentality, or entity, in order to assist a Party in obtaining or
retaining business for or with, or directing business to, any Affiliate or Third
Party; or
 
(c)       otherwise inappropriately influencing any decisions favorable to
either Party or its Affiliates and the business resulting therefrom in
contravention of the FCPA or Applicable PRC Laws relating to the prevention or
punishment of acts of bribery or corruption applicable to the activities of the
Parties under this Agreement.
 
Each Party shall have necessary procedures in place to prevent bribery and
corrupt conduct by itself and each of its Affiliates and to comply with all
Anti-Corruption Laws.  Within [***] days after the end of each Calendar Year
during the Term, Biosense shall deliver to Rexahn a certificate executed by an
executive officer of Biosense certifying that Biosense and its Affiliates have
been in compliance with their obligations under this Section 10.3.6 during such
Calendar Year.
 
10.4       Disclaimer. EACH OF REXAHN AND BIOSENSE SPECIFICALLY DISCLAIM THAT
THE COLLABORATION WILL BE SUCCESSFUL IN WHOLE OR IN PART. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR
EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY THAT ANY PATENTS ARE VALID OR ENFORCEABLE OR THAT THEIR EXERCISE DOES
NOT INFRINGE ANY PATENT RIGHTS OF THIRD PARTIES AND EXPRESSLY DISCLAIMS ALL
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY DISCLAIMS ANY WARRANTIES
WITH RESPECT TO: (A) THE SUCCESS OF ANY STUDY OR TEST COMMENCED UNDER THIS
AGREEMENT, (B) THE SAFETY OR USEFULNESS FOR ANY PURPOSE OF RX-3117; AND (C) THE
VALIDITY, ENFORCEABILITY, OR NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS IT PROVIDES OR LICENSES TO THE OTHER PARTY UNDER THIS AGREEMENT.
 
10.5       LIMITATION OF LIABILITY. EXCEPT FOR A BREACH OF ARTICLE 8, OR FOR
CLAIMS OF A THIRD PARTY WHICH ARE SUBJECT TO INDEMNIFICATION UNDER ARTICLE 11,
OR AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, NEITHER REXAHN NOR BIOSENSE,
NOR ANY OF THEIR AFFILIATES OR SUBLICENSEES SHALL BE LIABLE TO THE OTHER PARTY,
ITS AFFILIATES OR ANY OF THEIR SUBLICENSEES FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, RELIANCE OR PUNITIVE DAMAGES OR LOST OR IMPUTED PROFITS,
WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
PRODUCT LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT
PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE
MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.
 
38

--------------------------------------------------------------------------------

ARTICLE 11.
INDEMNIFICATION
 
11.1       Indemnification by Biosense. Biosense shall indemnify, defend and
hold harmless Rexahn, and its Affiliates, and its or their respective directors,
officers, employees and agents, from and against any and all costs and expenses
actually incurred, including the reasonable fees of attorneys and other
professionals (collectively, “Losses”), arising out of or resulting from any and
all Third Party suits, claims, actions, proceedings or demands (“Claims”) based
upon:
 
11.1.1    the negligence, recklessness or wrongful intentional acts or omissions
of Biosense and/or its Affiliates and/or its or their respective directors,
officers, employees and agents, in connection with Biosense’s performance of its
obligations or exercise of its rights under this Agreement;
 
11.1.2    any material breach of any representation or warranty or express
covenant made by Biosense under ARTICLE 10 or any other provision under this
Agreement;
 
11.1.3    research and development activities conducted by or on behalf of
Biosense under this Agreement, and the storage, handling, use, manufacture,
marketing, commercialization, importation or sale by Biosense, its Affiliates,
Subcontractors or Sublicensees of the Licensed Products;
 
11.1.4    employee-inventor rights by any Biosense Affiliate or Subcontractor in
the Territory under the Applicable PRC Law;
 
11.1.5    violation of Applicable Laws (including Applicable PRC Laws) relating
to data protection or data privacy by Biosense and/or its Affiliates when
performing its obligations under this Agreement; or
 
11.1.6     disclosure of data to Government Authorities in China pursuant to the
PRC Scientific Data Administrative Measures;
 
except, in each case with respect to Sections 11.1.1 through 11.1.6 (inclusive),
to the extent such Claim arose out of or resulted from or is attributable to the
negligence, recklessness or wrongful intentional acts or omissions of Rexahn
and/or its Affiliates, or their respective directors, officers, employees or
agents, including with respect to any activities under the responsibility of
Rexahn according to the Development Plan.
 
11.2          Indemnification by Rexahn. Rexahn shall indemnify, defend and hold
harmless Biosense and its Affiliates, and its or their respective directors,
officers, employees and agents, from and against any and all Losses, arising out
of or resulting from any and all Third Party Claims based upon:
 
39

--------------------------------------------------------------------------------

11.2.1    the negligence, recklessness or wrongful intentional acts or omissions
of Rexahn and/or its Affiliates and/or its or their respective directors,
officers, employees and agents, in connection with Rexahn’s performance of its
obligations or exercise of its rights under this Agreement;
 
11.2.2    any material breach of any representation or warranty or express
covenant made by Rexahn under ARTICLE 10 or any other provision under this
Agreement;
 
11.2.3     research and development activities conducted by or on behalf of
Rexahn under the Collaboration;
 
11.2.4    employee-inventor rights by any Rexahn Affiliate or Subcontractor
outside the Territory under the Applicable Law; or
 
11.2.5    violation of Applicable Laws relating to data protection or data
privacy by Rexahn and/or its Affiliates when performing its obligations under
this Agreement;
 
except, in each case with respect to Sections 11.2.1 through 11.2.5 (inclusive),
to the extent such Claim arose out of or resulted from or is attributable to the
negligence, recklessness or wrongful intentional acts or omissions of Biosense
and/or its Affiliates, or their respective directors, officers, employees and
agents, including with respect to any activities under the responsibility of
Biosense according to the Development Plan.
 
11.3        Procedure. In the event that any Person (an “Indemnitee”) entitled
to indemnification under Section 11.1 or Section 11.2 is seeking such
indemnification, such Indemnitee shall (a) inform, in writing, the indemnifying
Party of the Claim as soon as reasonably practicable after such Indemnitee
receives notice of such Claim, (b) permit the indemnifying Party to assume
direction and control of the defense of the Claim (including the sole right to
settle it at the sole discretion of the indemnifying Party, taking into
consideration in good faith any reasonable concerns or objections raised by the
Indemnitee; provided, that such settlement does not impose any obligation on, or
otherwise adversely affect, the Indemnitee or other Party), (c) cooperate as
reasonably requested (at the expense of the indemnifying Party) in the defense
of the Claim, and (d) undertake all reasonable steps to mitigate any loss,
damage or expense with respect to the Claim(s).
 
ARTICLE 12.
TERM AND TERMINATION
 
12.1       Term; Expiration. The term of this Agreement (the “Term”) shall begin
on the Effective Date and, unless earlier terminated pursuant to the other
provisions of this ARTICLE 12, shall expire on a Licensed Product-by-Licensed
Product and country-by-country or region-by region basis on the expiration of
the last Valid Claim covering a Licensed Product.
 
40

--------------------------------------------------------------------------------

12.2       Termination for Cause.
 
12.2.1    Termination for Material Breach. Either Party (the “Non-breaching
Party”) may, without prejudice to any other remedies available to it at law or
in equity, terminate this Agreement in the event the other Party (the “Breaching
Party”) shall have materially breached or defaulted in the performance of any of
its material obligations under this Agreement and such default shall have
continued for [***] calendar days after written notice thereof was provided to
the Breaching Party by the Non-breaching Party, such notice describing with
particularity and in detail the alleged material breach. Any such termination of
this Agreement under this Section 12.2.1 shall become effective at the end of
such [***] calendar day period, unless the Breaching Party has either (a) cured
any such breach or default prior to the expiration of such [***] calendar day
period, or (b) if such breach is not susceptible to cure within such [***]
calendar day period, the Breaching Party has, within such [***] calendar day
period, provided to the Non-breaching Party a written plan that is reasonably
calculated to effect a cure and such plan has been accepted by the Non-breaching
Party. Where the Non-breaching Party has accepted any such plan in accordance
with the preceding sentence, the Non-breaching Party may terminate this
Agreement immediately upon written notice to the Breaching Party if the
Breaching Party subsequently fails to carry out such plan. The right of either
Party to terminate this Agreement as provided in this Section 12.2.1 shall not
be affected in any way by such Party’s waiver or failure to take action with
respect to any previous default.
 
12.2.2    Disagreement. If the Parties reasonably and in good faith disagree as
to whether there has been a material breach, the Party which seeks to dispute
that there has been a material breach may contest the allegation in accordance
with Section 13.1.
 
12.2.3    Termination Due to Patent Challenge. Rexahn may terminate this
Agreement immediately if Biosense or any of its Affiliates or Sublicensees of
the Patents included in the Licensed IP directly or indirectly initiate or
prosecute any lawsuit or any other civil or administrative proceeding, or the
making of any claim or counterclaim, of any kind in any court, tribunal, agency
or governmental entity anywhere in the world challenging the validity or
enforceability of any Patent licensed or sublicensed to it under this Agreement
by Rexahn.
 
12.2.4    Termination For Failure to Pay License Fee. Rexahn may terminate this
Agreement immediately upon written notice to Biosense if Biosense fails to pay
any installment of the License Fee on or before the relevant Payment Due Date or
on such other date mutually agreed by both Parties in writing.  For clarity,
unless Rexahn elects otherwise, Section 12.2.1 shall not apply to any such
failure by Biosense to timely pay any installment of the License Fee in
accordance with Section 6.1 and there shall be no cure period with respect to
such failure.
 
12.3       Termination for Insolvency. In the event that either Party (or, in
the case of Biosense, an Affiliate of Biosense that holds the IND or a
Regulatory Approval for RX-3117 or a Licensed Product in the Territory) makes an
assignment for the benefit of creditors, appoints or suffers appointment of a
receiver or trustee over all or substantially all of its property, files a
petition under any bankruptcy or insolvency act in any state or country or has
any such petition filed against it which is not discharged within [***] calendar
days of the filing thereof, then the other Party may terminate this Agreement
effective immediately upon written notice to such Party. In connection
therewith, all rights and licenses granted under or pursuant to any section of
this Agreement are and shall otherwise be deemed to be for purposes of Section
365(n) of Title 11, United States Code (the “Bankruptcy Code”) licenses of
rights to “intellectual property” as defined in Section 101(56) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code. Upon the bankruptcy
of any Party, the non-bankrupt Party shall further be entitled to a complete
duplicate of, or complete access to, any such intellectual property, and such,
if not already in its possession, shall be promptly delivered to the
non-bankrupt Party, unless the bankrupt Party elects to continue, and continues,
to perform all of its obligations under this Agreement.
 
41

--------------------------------------------------------------------------------

12.4       Termination for Safety Issue. Either Party may terminate this
Agreement upon written notice to the other Party in the event of a Safety
Issue.  Any notice of termination due to a Safety Issue pursuant to this Section
12.4 must be delivered to the non-terminating Party within [***] days of the
terminating Party determining such Safety Issue exists.
 
12.5       Termination for Trial Failure. Biosense may terminate this Agreement
with respect to the Lead Indication or any Additional Indication (such
terminated indication, the “Relevant Indication”) for which Biosense has
obtained an Expanded License if the global or the Chinese Registration Enabling
Clinical Trial for RX-3117 for the Relevant Indication fails to meet its primary
endpoints and the results of such Registration Enabling Clinical Trial are not
sufficient to support Regulatory Approval of the Licensed Product for the
Relevant Indication in China.  Any notice of termination pursuant to this
Section 12.5 must be delivered to Rexahn within [***] days of the availability
of the initial tables and listings for the relevant Registration Enabling
Clinical Trial.  For clarity, the terms of this Agreement relating to
indications other than the Relevant Indication shall remain in full force and
effect.
 
12.6       Effects of Termination.
 
12.6.1    Termination by Rexahn for Cause or Insolvency or by Either Party for a
Safety Issue or by Biosense for a Trial Failure. In the event of termination of
this Agreement by Rexahn pursuant to Section 12.2 or Section 12.3, by either
Party pursuant to Section 12.4 or by Biosense with respect to the Relevant
Indication pursuant to Section 12.5, the following terms shall apply:
 
(a)          all rights and licenses granted to Biosense by Rexahn under this
Agreement shall terminate;
 
(b)          the Parties shall have no further obligation to perform any
activities under this Agreement other than as provided for or referenced in this
Section 12.6.1 or in Section 12.7;
 
(c)        upon the request of Rexahn, Biosense shall grant and hereby grants to
Rexahn a perpetual, exclusive, irrevocable, royalty-free license, with the right
to grant sublicenses (including through multiple tiers of Sublicensees), under
any Patents and Know-How owned or controlled by Biosense and its Affiliates
necessary or reasonably useful for the further development and commercialization
of RX-3117 and Licensed Products in the Territory;
 
(d)         upon the request of Rexahn, Biosense shall promptly transfer to
Rexahn, or to a designee of Rexahn, all regulatory filings made with Regulatory
Authorities in the Territory in connection with RX-3117 for the Lead Indication,
the Initial Study Indications or any other Additional Indication, including all
INDs and any foreign equivalents thereto filed in China or other countries or
regions within the Territory; and
 
42

--------------------------------------------------------------------------------

(e)          with respect to any ongoing Clinical Trials of RX-3117 in the
Territory: (i) if Rexahn notifies Biosense that it intends to continue any such
ongoing Clinical Trials, then each Party shall cooperate with the other Party to
facilitate the orderly transfer to Rexahn or its designee of the conduct of any
such Clinical Trials as soon as reasonably practicable after the effective date
of termination, and until such time as the conduct of such Clinical Trials has
been successfully transferred to Rexahn or its designee, Biosense shall continue
such Clinical Trials[***]; or (ii) if Rexahn notifies Biosense that it does not
intend to continue any such ongoing Clinical Trials, or if this Agreement is
terminated by either Party for a Safety Issue, then each Party shall cooperate
with the other Party to wind down in accordance with Applicable Laws any ongoing
Clinical Trials of RX-3117.
 
For clarity, if Biosense terminates this Agreement with respect to a Relevant
Indication pursuant to Section 12.5, then the provisions of this Section 12.6.1
shall only apply to the extent applicable to the terminated Relevant Indication.
 
12.6.2    Termination by Biosense for Cause or Insolvency. In the event of a
termination of this Agreement by Biosense pursuant to Section 12.3 or pursuant
to Section 12.2.1, the following terms shall apply:
 
(a)          all rights and licenses granted to Rexahn by Biosense under this
Agreement, if any, shall terminate;
 
(b)          the Parties shall have no further obligation to perform any
activities under this Agreement other than as provided for or referenced in this
Section 12.6.2 or in Section 12.7;
 
(c)          [***];
 
(d)        if Biosense elects to obtain the license described in
Section 12.6.2(c) above, then Biosense shall be responsible at its sole cost and
in its sole discretion for completing or winding down any ongoing Clinical
Trials of RX-3117 in the Territory in accordance with Applicable Laws; provided,
that Rexahn shall have no obligation to Biosense under this Agreement to
continue to conduct any global Registration Enabling Clinical Trial for RX-3117
for the Lead Indication; and
 
(e)          if Biosense does not elect to obtain the license described in
Section 12.6.2(c) above, then Biosense shall be responsible at its sole cost for
promptly winding down any ongoing Clinical Trials of RX-3117 in the Territory in
accordance with Applicable Laws.
 
43

--------------------------------------------------------------------------------

12.7       Accrued Rights; Surviving Provisions of this Agreement.
 
12.7.1    Termination or expiration of this Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of any
Party prior to such termination or expiration including the payment obligations
under ARTICLE 6 hereof and any and all damages arising from any breach
hereunder. Such termination or expiration shall not relieve any Party from
obligations which are expressly indicated to survive termination of this
Agreement.
 
12.7.2    The provisions of Sections 2.12 (for [***] years after the date of
termination or expiration), 4.5, 6.9, 10.4, 10.5, 12.6 and this Section 12.7,
ARTICLES 8, 9, 11 and 13, as well as any applicable definitions in ARTICLE 1 and
any other provisions which are expressed to survive termination or expiration or
which are required to give effect to such termination or expiration, shall
survive the termination or expiration of this Agreement for any reason, in
accordance with their respective terms and conditions, and for the duration
stated, and where no duration is stated, shall survive indefinitely.
 
ARTICLE 13.
MISCELLANEOUS
 
13.1       Dispute Resolution. Unless otherwise set forth in this Agreement, in
the event of a dispute arising under this Agreement between the Parties, either
Party shall have a right to refer such dispute to the respective Executive
Officers, and such Executive Officers shall attempt in good faith to resolve
such dispute, including by the mean of exchanging written arguments. If the
Parties are unable to resolve a given dispute pursuant to this Section 13.1
within [***] calendar days (which period can be extended upon mutual agreement)
of referring such dispute to the Executive Officers, either Party may have the
dispute settled by binding arbitration pursuant to Section 13.2; provided, that
disputes that are subject to a Party’s final decision-making authority pursuant
to Section 3.1.4 shall not be submitted to arbitration.
 
13.2       Arbitration Request. If a Party intends to begin arbitration to
resolve a dispute arising under this Agreement, such Party shall provide written
notice (the “Arbitration Request”) to the other Party of such intention and the
issues for resolution. From the date of the Arbitration Request until such time
as the dispute has become finally settled, the time period during which a
Breaching Party must cure an alleged breach that is the subject matter of the
dispute shall be suspended.
 
13.2.1    Additional Issues. Within [***] Business Days after the receipt of the
Arbitration Request, the other Party may, by written notice, add additional
issues for resolution.
 
13.2.2   No Arbitration of Patent/Confidentiality Issues. Unless otherwise
agreed by the Parties, disputes relating to Patents and Know-How and
non-disclosure, non-use and maintenance of Confidential Information shall not be
subject to arbitration, and shall be submitted to a court of competent
jurisdiction. For the sake of clarity, all discussions and any exchange of
documents, written consultations or opinions relating to a dispute or the
arbitration procedures set forth in this Section 13.2, shall be considered as a
Confidential Information.
 
44

--------------------------------------------------------------------------------

13.2.3    Arbitration Procedure. The arbitration shall be administered by the
American Arbitration Association (“AAA”) and be held in New York, New York,
United States under the commercial arbitration rules of the AAA. The arbitration
shall be conducted by three (3) arbitrators who shall each (a) be a lawyer of
not less than [***] years’ standing who is knowledgeable in the law concerning
the subject matter at issue in the dispute, (b) not be or have been an employee,
consultant, officer, director or stockholder of either Party or any Affiliate of
either Party and (c) not have a conflict of interest under any applicable rules
of ethics. Each arbitrator shall be selected by mutual agreement of the Parties,
provided that if the Parties cannot agree on the arbitrator within [***]
Business Days of the relevant Arbitration Request, such arbitrator shall be
selected by the New York, New York office of the AAA. The arbitrators may
proceed to an award, notwithstanding the failure of either Party to participate
in the proceedings. The arbitrators shall, within [***] calendar days after the
conclusion of the arbitration hearing, issue a written award and statement of
decision describing the essential findings and conclusions on which the award is
based, including the calculation of any damages awarded. The arbitrators shall
be authorized to award compensatory damages, but shall not be authorized to
award non-economic damages or punitive, special, consequential, or any other
similar form of damages, or to reform, modify or materially change this
Agreement. The arbitrators also shall be authorized to grant any temporary,
preliminary or permanent equitable remedy or relief the arbitrator deems just
and equitable and within the scope of this Agreement, including an injunction or
order for specific performance. The award of the arbitrators shall be the sole
and exclusive remedy of the Parties (except for those remedies set forth in this
Agreement), the Parties hereby expressly agree to waive the right to appeal from
the decisions of the arbitrators, and there shall be no appeal to any court or
other authority (government or private) from the decision of the arbitrators.
Judgment on the award rendered by the arbitrators may be enforced in any court
having competent jurisdiction thereof, subject only to revocation on grounds of
fraud or clear bias on the part of the arbitrators. Notwithstanding anything
contained in this Section 13.2 to the contrary, each Party shall have the right
to institute judicial proceedings against the other Party or anyone acting by,
through or under such other Party, in order to enforce the instituting Party’s
rights hereunder through specific performance, injunction or similar equitable
relief.
 
13.2.4    Costs. Each Party shall bear its own attorneys’ fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrators; provided, that the arbitrator shall be
authorized to determine whether a Party is the prevailing Party, and if so, to
award to that prevailing Party reimbursement for its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges and travel expenses), unless an arbitration award
provides otherwise.
 
13.2.5    Preliminary Injunctions. Notwithstanding anything in this Agreement to
the contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis,
pending the decision of the arbitrators on the ultimate merits of any dispute.
 
13.2.6     Confidentiality. All proceedings and decisions of the arbitrators
shall be deemed Confidential Information of each of the Parties, and shall be
subject to ARTICLE 8.
 
45

--------------------------------------------------------------------------------

13.3       Governing Law. This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to conflicts
of laws principles which would direct the application of the laws of another
jurisdiction.
 
13.4       Assignment. Neither this Agreement nor any obligation of a Party
hereunder may be assigned by either Party without the consent of the other which
shall not be unreasonably withheld, conditioned or delayed, except that each
Party may assign this Agreement and the rights, obligations and interests of
such Party, in whole or in part, to any of its Affiliates, to any purchaser of
all or substantially all of its assets or all or substantially all of its assets
to which this Agreement relates, or to any successor corporation resulting from
any merger, consolidation, share exchange or other similar transaction;
provided, that in each instance the assignee expressly assumes all obligations
imposed on the assigning Party by this Agreement in writing and the other Party
is notified in advance of such assignment. This Agreement shall bind and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. Any purported assignment in violation of this Section 13.4
shall be null and void.
 
13.5      Performance Warranty. Each Party hereby acknowledges and agrees that
it shall be responsible for the full and timely performance as and when due
under, and observance of all the covenants, terms, conditions and agreements set
forth in this, Agreement by its Affiliate(s) and Sublicensees.
 
13.6      Force Majeure. Neither Biosense nor Rexahn shall be liable for failure
of or delay in performing obligations set forth in this Agreement, and neither
shall be deemed in breach of its obligations, if such failure or delay is due to
any occurrence beyond the reasonable control of a Party that (a) prevents or
substantially interferes with the performance by such Party of any of its
obligations hereunder and (b) occurs by reason of any act of God, flood, fire,
explosion, earthquake, strike, lockout, labor dispute, casualty or accident, or
war, revolution, civil commotion, act of terrorism, blockage or embargo, or any
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any government or of any subdivision, authority or representative
of any such government (a “Force Majeure”). In event of such Force Majeure, the
Party affected shall use reasonable efforts to cure or overcome the same and
resume performance of its obligations hereunder.
 
13.7      Notices. Any notice or request required or permitted to be given under
or in connection with this Agreement shall be deemed to have been sufficiently
given if in writing and personally delivered or sent by certified mail (return
receipt requested), e-mail transmission (receipt verified), or overnight express
courier service (signature required), prepaid, to the Party for which such
notice is intended, at the address set forth for such Party below:
 
If to Rexahn, addressed to:
Rexahn Pharmaceuticals, Inc.
 
15245 Shady Grove Road, Suite 455
 
Rockville, MD 20850
 
Attn: Chief Executive Officer
 
E-mail: [***]



46

--------------------------------------------------------------------------------

With a copy to:
Hogan Lovells US LLP
 
100 International Drive, Suite 2000
 
Baltimore, Maryland 21202
 
Attn: Asher M. Rubin
 
Telephone: [***]
 
E-mail: [***]



If to Biosense, addressed to:
Biosense Global LLC
 
1 Meadowlands Plaza, Suite 800
 
East Rutherford, NJ 07073
 
Attention:  Andy Li, Chief Executive Officer
 
E-mail: [***]



or to such other address for such Party as it shall have specified by like
notice to the other Parties, provided that notices of a change of address shall
be effective only upon receipt thereof. If delivered personally or by e-mail,
the date of delivery shall be deemed to be the date on which such notice or
request was given. If sent by overnight express courier service, the date of
delivery shall be deemed to be the next Business Day after such notice or
request was deposited with such service. If sent by certified mail, the date of
delivery shall be deemed to be the third (3rd) Business Day after such notice or
request was deposited with the U.S. Postal Service.
 
13.8       Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition. No waiver by
either Party of any condition or term in any one or more instances shall be
construed as a continuing waiver of such condition or term or of another
condition or term.
 
13.9      Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any jurisdiction, the Parties shall negotiate in good faith
a valid, legal and enforceable substitute provision that most nearly reflects
the original intent of the Parties and all other provisions hereof shall remain
in full force and effect in such jurisdiction and shall be liberally construed
in order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.
 
13.10     Independent Contractors. Nothing herein shall be construed to create
any relationship of employer and employee, agent and principal, partnership or
joint venture between the Parties. Each Party is an independent contractor.
Neither Party shall assume, either directly or indirectly, any liability of or
for the other Party. The Parties shall not have the authority to bind or
obligate the other Party and neither Party shall represent that it has such
authority.
 
13.11     Headings; Interpretation. Headings used herein are for convenience
only and shall not in any way affect the construction of or be taken into
consideration in interpreting this Agreement. Further, in this Agreement: (a)
the word “including” shall be deemed to be followed by the phrase “without
limitation” or like expression; (b) the singular shall include the plural and
vice versa; and (c) masculine, feminine and neuter pronouns and expressions
shall be interchangeable.
 
47

--------------------------------------------------------------------------------

13.12      Further Actions. Each Party shall execute, acknowledge and deliver
such further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the expressly stated purposes and the clear
intent of this Agreement.
 
13.13     Construction of Agreement. The terms and provisions of this Agreement
represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement shall be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement shall be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.
 
13.14     Counterparts. This Agreement may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage and printing of copies of this Agreement from separate computers or
printers. Facsimile signatures and signatures transmitted via PDF shall be
treated as original signatures.
 
13.15     Entire Agreement. This Agreement sets forth all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto and supersedes and terminates all prior agreements
and understandings between the Parties on the subject matter hereof. There are
no covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as set
forth herein and therein. No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties hereto unless
reduced to writing and signed by the respective authorized officers of the
Parties.
 
Remainder of page intentionally left blank
 
48

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Collaboration and License
Agreement to be executed by their duly authorized representatives as of the
Effective Date.
 

 
REXAHN PHARMACEUTICALS, INC.
       
By:
/s/ Douglas J. Swirsky
         
Name:
Douglas J. Swirsky
         
Title:
President & CEO
 




 
BIOSENSE GLOBAL LLC
       
By:
/s/ Andy Li
         
Name:
Andy Li
         
Title:
CEO & President
 






--------------------------------------------------------------------------------